Exhibit 10.1
 
 
Execution Version
 
Published CUSIP Number: ________





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


$250,000,000
 
CREDIT AGREEMENT
dated as of August 29, 2014,
 
by and among
 
CIRRUS LOGIC, INC.,
as Borrower,
 
the Lenders referred to herein,
as Lenders,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
and Initial Issuing Lender,
 
and
 
MUFG UNION BANK, N.A.,
as Syndication Agent
 
* * *
 
WELLS FARGO SECURITIES, LLC,
as Sole Lead Arranger and Sole Bookrunner
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
 

      Page           Article I. DEFINITIONS  
1
 
 
SECTION 1.1
Definitions
1
 
SECTION 1.2
Other Definitions and Provisions
28
 
SECTION 1.3
Accounting Terms
29
 
SECTION 1.4
UCC Terms
29
 
SECTION 1.5
Rounding
29
 
SECTION 1.6
References to Agreement and Laws
29
 
SECTION 1.7
Times of Day
30
 
SECTION 1.8
Letter of Credit Amounts
30
 
SECTION 1.9
Guarantees
30
 
SECTION 1.10
Covenant Compliance Generally
30
 
  Article II. THE CREDIT FACILITY
30
 
 
SECTION 2.1
The Loans
30
 
SECTION 2.2
Reserved
31
 
SECTION 2.3
Procedure for Advances of Loans
31
 
SECTION 2.4
Repayment and Prepayment of Loans
31
 
SECTION 2.5
Permanent Reduction of the Commitments
32
 
SECTION 2.6
Termination of Credit Facility
33
 
  Article III. LETTER OF CREDIT FACILITY
33
 
 
SECTION 3.1
Letter of Credit Facility
33
 
SECTION 3.2
Procedure for Issuance of Letters of Credit
34
 
SECTION 3.3
Commissions and Other Charges
35
 
SECTION 3.4
L/C Participations
35
 
SECTION 3.5
Reimbursement Obligation of the Borrower
36
 
SECTION 3.6
Obligations Absolute
37
 
SECTION 3.7
Effect of Letter of Credit Application
38
 
SECTION 3.8
Resignation of Issuing Lenders
38
 
SECTION 3.9
Reporting of Letter of Credit Information and L/C Commitment
38
 
SECTION 3.10
Letters of Credit Issued for Subsidiaries
38
 
SECTION 3.11
Cash Collateral Upon Termination of Commitments
39
 
  Article IV. RESERVED  
39
 
  Article V. GENERAL LOAN PROVISIONS
39
 
 
SECTION 5.1
Interest
39
 
SECTION 5.2
Notice and Manner of Conversion or Continuation of Loans
41
 
SECTION 5.3
Fees
41
 
SECTION 5.4
Manner of Payment
41
 
SECTION 5.5
Evidence of Indebtedness
42
 
SECTION 5.6
Sharing of Payments by Lenders
43

 
 
- i -

--------------------------------------------------------------------------------

 
 

 
SECTION 5.7
Administrative Agent’s Clawback
43
 
SECTION 5.8
Changed Circumstances
44
 
SECTION 5.9
Indemnity
45
 
SECTION 5.10
Increased Costs
46
 
SECTION 5.11
Taxes.
47
 
SECTION 5.12
Mitigation Obligations; Replacement of Lenders
51
 
SECTION 5.13
Increase of Commitments
52
 
SECTION 5.14
Cash Collateral
53
 
SECTION 5.15
Defaulting Lenders
54
 
  Article VI. CONDITIONS OF CLOSING AND BORROWING
57
 
 
SECTION 6.1
Conditions to Closing and Initial Extensions of Credit
57
 
SECTION 6.2
Conditions to All Extensions of Credit
61
 
  Article VII. REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
61
 
 
SECTION 7.1
Organization; Power; Qualification
61
 
SECTION 7.2
Ownership
62
 
SECTION 7.3
Authorization Enforceability
62
 
SECTION 7.4
Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.
62
 
SECTION 7.5
Compliance with Law; Governmental Approvals
63
 
SECTION 7.6
Tax Returns and Payments
63
 
SECTION 7.7
Intellectual Property Matters
63
 
SECTION 7.8
Environmental Matters
64
 
SECTION 7.9
Employee Benefit Matters
64
 
SECTION 7.10
Margin Stock
65
 
SECTION 7.11
Government Regulation
66
 
SECTION 7.12
Reserved
66
 
SECTION 7.13
Employee Relations
66
 
SECTION 7.14
Burdensome Provisions
66
 
SECTION 7.15
Financial Statements
66
 
SECTION 7.16
No Material Adverse Change
66
 
SECTION 7.17
Solvency
67
 
SECTION 7.18
Titles to Properties
67
 
SECTION 7.19
Litigation
67
 
SECTION 7.20
Anti-Terrorism, Anti-Money Laundering
67
 
SECTION 7.21
Absence of Defaults
67
 
SECTION 7.22
Reserved
67
 
SECTION 7.23
Disclosure
67
 
SECTION 7.24
Material Domestic Subsidiaries
68
 
  Article VIII. AFFIRMATIVE COVENANTS
68
 
 
SECTION 8.1
Financial Statements
68
 
SECTION 8.2
Certificates; Other Reports
69
 
SECTION 8.3
Notice of Litigation and Other Matters
71
 
SECTION 8.4
Preservation of Corporate Existence and Related Matters
72
 
SECTION 8.5
Maintenance of Property and Licenses
72

 
 
- ii -

--------------------------------------------------------------------------------

 
 

 
SECTION 8.6
Insurance
72
 
SECTION 8.7
Accounting Methods and Financial Records
73
 
SECTION 8.8
Payment of Taxes and Other Obligations
73
 
SECTION 8.9
Compliance with Laws and Approvals
73
 
SECTION 8.10
Environmental Laws
73
 
SECTION 8.11
Compliance with ERISA
74
 
SECTION 8.12
Reserved
74
 
SECTION 8.13
Visits and Inspections
74
 
SECTION 8.14
Required Subsidiary Guarantors; Additional Subsidiary Guarantors
74
 
SECTION 8.15
Use of Proceeds
75
 
SECTION 8.16
Further Assurances
75
 
  Article IX. NEGATIVE COVENANTS
76
 
 
SECTION 9.1
Indebtedness
76
 
SECTION 9.2
Liens
77
 
SECTION 9.3
Investments
80
 
SECTION 9.4
Fundamental Changes
82
 
SECTION 9.5
Asset Dispositions
83
 
SECTION 9.6
Restricted Payments
83
 
SECTION 9.7
Transactions with Affiliates
84
 
SECTION 9.8
Accounting Changes; Organizational Documents
85
 
SECTION 9.9
Payments and Modifications of Subordinated Indebtedness
85
 
SECTION 9.10
No Further Negative Pledges; Restrictive Agreements
85
 
SECTION 9.11
Nature of Business
86
 
SECTION 9.12
Reserved
86
 
SECTION 9.13
Sale Leasebacks
86
 
SECTION 9.14
Reserved
87
 
SECTION 9.15
Financial Covenants
87
 
SECTION 9.16
Disposal of Subsidiary Interests
87
 
  Article X. DEFAULT AND REMEDIES
87
 
 
SECTION 10.1
Events of Default
87
 
SECTION 10.2
Remedies
90
 
SECTION 10.3
Rights and Remedies Cumulative; Non-Waiver; etc
91
 
SECTION 10.4
Crediting of Payments and Proceeds
92
 
SECTION 10.5
Administrative Agent May File Proofs of Claim
92
 
SECTION 10.6
Credit Bidding
93
 
  Article XI. THE ADMINISTRATIVE AGENT
93
 
 
SECTION 11.1
Appointment and Authority
93
 
SECTION 11.2
Rights as a Lender
94
 
SECTION 11.3
Exculpatory Provisions
94
 
SECTION 11.4
Reliance by the Administrative Agent
96
 
SECTION 11.5
Delegation of Duties
96
 
SECTION 11.6
Resignation of Administrative Agent
96
 
SECTION 11.7
Non-Reliance on Administrative Agent, Other Lenders and Arranger
98

 
 
- iii -

--------------------------------------------------------------------------------

 
 

 
SECTION 11.8
No Other Duties, etc
98
 
SECTION 11.9
Collateral and Guaranty Matters
98
 
SECTION 11.10
Secured Hedge Agreements and Secured Cash Management Agreements
99
 
  Article XII. MISCELLANEOUS
100
 
 
SECTION 12.1
Notices
100
 
SECTION 12.2
Amendments, Waivers and Consents
103
 
SECTION 12.3
Expenses; Indemnity
104
 
SECTION 12.4
Right of Setoff
106
 
SECTION 12.5
Governing Law; Jurisdiction, Etc
107
 
SECTION 12.6
Waiver of Jury Trial
108
 
SECTION 12.7
Reversal of Payments
108
 
SECTION 12.8
Injunctive Relief
108
 
SECTION 12.9
Accounting Matters
108
 
SECTION 12.10
Successors and Assigns; Participations
109
 
SECTION 12.11
Treatment of Certain Information; Confidentiality
113
 
SECTION 12.12
Performance of Duties
114
 
SECTION 12.13
All Powers Coupled with Interest
114
 
SECTION 12.14
Survival
114
 
SECTION 12.15
Titles and Captions
114
 
SECTION 12.16
Severability of Provisions
114
 
SECTION 12.17
Counterparts; Integration; Effectiveness; Electronic Execution
114
 
SECTION 12.18
Term of Agreement
115
 
SECTION 12.19
USA PATRIOT Act
115
 
SECTION 12.20
Independent Effect of Covenants
115
 
SECTION 12.21
Inconsistencies with Other Documents
116
 
SECTION 12.22
No Advisory or Fiduciary Responsibility
116

 
 
- iv -

--------------------------------------------------------------------------------

 
 

EXHIBITS          
Exhibit A
- 
Form of Note
 
Exhibit B
- 
Form of Subsidiary Guaranty Agreement
 
Exhibit C
-
Form of Notice of Borrowing
 
Exhibit D
-
Form of Notice of Account Designation
 
Exhibit E
-
Form of Notice of Prepayment
 
Exhibit F
-
Form of Notice of Conversion/Continuation
 
Exhibit G
-
Form of Incremental Commitment Agreement
 
Exhibit H
-
Form of Officer’s Compliance Certificate
 
Exhibit I
-
Form of Assignment and Assumption
 
Exhibit J-1
-
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships for U.S. Federal Income Tax Purposes)
 
Exhibit J-2
-
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships for U.S. Federal Income Tax Purposes)
 
Exhibit J-3
-
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships for U.S. Federal Income Tax Purposes)
 
Exhibit J-4
-
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships for U.S. Federal Income Tax Purposes)
 
SCHEDULES
 
 
 
Schedule 1.1
-
Commitments
 
Schedule 7.1
-
Jurisdictions of Organization and Qualification
 
Schedule 7.2
-
Subsidiaries and Capitalization
 
Schedule 7.9
-
Pension Plans and Multiemployer Plans
 
Schedule 7.13
-
Labor and Collective Bargaining Agreements
 
Schedule 7.18
-
Real Property
 
Schedule 9.1
 
Existing Indebtedness
 
Schedule 9.2
-
Existing Liens
 
Schedule 9.3
-
Existing Loans, Advances and Investments
 
Schedule 9.7
-
Transactions with Affiliates

 
 
V

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT, dated as of August 29, 2014, by and among CIRRUS LOGIC, INC.,
a Delaware corporation, as Borrower, the lenders who are party to this Agreement
and the lenders who may become a party to this Agreement pursuant to the terms
hereof, as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent for the Lenders.
 
STATEMENT OF PURPOSE
 
The Borrower has requested, and, subject to the terms and conditions hereof, the
Administrative Agent and the Lenders have agreed, to extend certain credit
facilities to the Borrower on the terms and conditions of this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
 
ARTICLE I.
DEFINITIONS
SECTION 1.1                           Definitions
 
.  The following terms when used in this Agreement shall have the meanings
assigned to them below:
 
“Acquisition Costs” means fees and expenses (including, without limitation, any
financing, commitment, or upfront fees, merger and acquisition fees, financial
and investment advisor fees, legal fees and expenses, due diligence fees or any
other fees and expenses, and any taxes thereon) and all stamp, documentary,
registration or similar taxes and duties payable by or incurred by or on behalf
of the Borrower and its Subsidiaries or Wolfson and its Subsidiaries in
connection with the Wolfson Acquisition.
 
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.
 
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person (other
than a Subsidiary of the Borrower) that directly, or indirectly through one or
more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified.
 
“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
“Alternative Currency” means, with respect to any Letter Credit, (a) Pounds
Sterling and (b) a currency in which the applicable Issuing Lender has agreed to
issue Letters of Credit, in each case, as such currency has been approved by the
Administrative Agent.
 
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, governmental
licenses, approvals and orders of Governmental Authorities and all orders and
decrees of all courts and arbitrators.
 
“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Leverage Ratio:
 
Pricing Level
Consolidated Leverage Ratio
Commitment Fee
LIBOR Rate Loans
Base Rate Loans
I
Less than 0.75 to 1.00
0.25%
1.50%
0%
II
Greater than or equal to 0.75 to 1.00, but less than 1.25 to 1.00
0.30%
1.75%
0%
III
Greater than or equal to 1.25  to 1.00
0.35 %
2.00%
0.25%

 
The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after the day by which the
Borrower is required to provide an Officer’s Compliance Certificate pursuant to
Section 8.2(a) for the most recently ended fiscal quarter of the Borrower;
provided that (a) the Applicable Margin shall be based on Pricing Level II until
the Calculation Date following the fiscal quarter ending September 27, 2014 and,
thereafter the Pricing Level shall be determined by reference to the
Consolidated Leverage Ratio as of the last day of the most recently ended fiscal
quarter of the Borrower preceding the applicable Calculation Date, and (b) if
the Borrower fails to provide the Officer’s Compliance Certificate as required
by Section 8.2(a) for the most recently ended fiscal quarter of the Borrower
preceding the applicable Calculation Date, the Applicable Margin from such
Calculation Date shall be based on Pricing Level III until such time as an
appropriate Officer’s Compliance Certificate is provided, at which time the
Pricing Level shall be determined by reference to the Consolidated Leverage
Ratio as of the last day of the most recently ended fiscal quarter of the
Borrower preceding such Calculation Date.  The Applicable Margin shall be
effective from one Calculation Date until the next Calculation Date.  Any
adjustment in the Applicable Margin shall be applicable to all Extensions of
Credit then existing or subsequently made or issued.
 
Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate at any time during the term of this Agreement or at any
time up to one year following the termination of this Agreement or the
Commitments hereunder (regardless of whether any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (A) the Borrower shall promptly deliver to the
Administrative Agent a corrected Officer’s Compliance Certificate for such
Applicable Period, (B) the Applicable Margin for such Applicable Period shall be
determined as if the Consolidated Leverage Ratio in the corrected Officer’s
Compliance Certificate were applicable for such Applicable Period, and (C) the
Borrower shall promptly and retroactively be obligated to pay to the
Administrative Agent the accrued additional interest and fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with Section
5.4.  Nothing in this paragraph shall limit the rights of the Administrative
Agent and Lenders with respect to Sections 5.1(c) and 10.2 nor any of their
other rights under this Agreement.  The Borrower’s obligations under this
paragraph shall survive the termination of the Commitments and the repayment of
all other Obligations hereunder.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
“Arranger” means Wells Fargo Securities, LLC, in its capacity as sole lead
arranger and sole bookrunner.
 
“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, any Capital Stock owned thereby) of any Credit
Party or any Subsidiary thereof whether by sale, lease, transfer or otherwise,
and any issuance of Capital Stock by any Subsidiary of the Borrower to any
Person that is not a Credit Party or any Subsidiary thereof (but in the case of
Wolfson and its Subsidiaries, excluding any such issuance pursuant to
contractual or other arrangements which were in place on the Wolfson Acquisition
Effective Date).  The term “Asset Disposition” shall not include (a) any Equity
Issuance, (b) the sale of inventory in the ordinary course of business
(including sales and transfers of inventory from a Credit Party or Subsidiary of
a Credit Party to another Credit Party or Subsidiary of a Credit Party in the
ordinary course of business), (c) the transfer of assets pursuant to any other
transaction permitted pursuant to Section 9.4, (d) the write-off, discount, sale
or other disposition of defaulted or past-due receivables and similar
obligations in the ordinary course of business and, in the case of the Credit
Parties, not undertaken as part of an accounts receivable financing transaction,
(e) the disposition of any Hedge Agreement, (f) dispositions of Investments in
cash and Cash Equivalents, and (g) (i) the transfer by any Credit Party of its
assets to any other Credit Party, (ii) the transfer by any Non-Guarantor
Subsidiary of its assets to any Credit Party (provided that in connection with
any new transfer, such Credit Party shall not pay more than an amount equal to
the fair market value of such assets as determined in good faith at the time of
such transfer) and (iii) the transfer by any Non-Guarantor Subsidiary of its
assets to any other Non-Guarantor Subsidiary.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.10), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit I or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus the difference between the Applicable Margin for LIBOR Rate Loans and the
Applicable Margin for Base Rate Loans at such time; provided that in no event
shall the sum of the Base Rate plus the Applicable Margin for Base Rate Loans be
less than 0%; provided further that this clause (c) shall not be applicable
during any period in which LIBOR is unavailable or unascertainable.  Each change
in the Base Rate shall take effect simultaneously with the corresponding change
or changes in the Prime Rate, the Federal Funds Rate or LIBOR.
 
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).
 
“Borrower” means Cirrus Logic, Inc., a Delaware corporation.
 
“Borrower Materials” has the meaning assigned thereto in Section 8.2.
 
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with any LIBOR Rate Loan or any Base Rate Loan as
to which the interest rate is determined by reference to LIBOR, any day that is
a Business Day described in clause (a) and that is also a London Banking Day.
 
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.
 
“Capital Asset” means, with respect to the Borrower and its Subsidiaries, any
asset that should, in accordance with GAAP, be classified and accounted for as a
capital asset on a Consolidated balance sheet of the Borrower and its
Subsidiaries.
 
“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
for any period, the aggregate cost of all Capital Assets acquired by the
Borrower and its Subsidiaries during such period, as determined in accordance
with GAAP.
 
“Capital Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Borrower
and its Subsidiaries.  Notwithstanding the foregoing, any obligations of a
Person under a lease (whether existing now or entered into in the future) that
is not (or would not be) a Capital Lease under GAAP as in effect on the Closing
Date, shall not be treated as a Capital Lease solely as a result of the adoption
after the Closing Date of changes in GAAP described in the Proposed Accounting
Standards Update to Leases (Topic 840) issued by the Financial Accounting
Standards Board on August 17, 2010 (as the same may be amended from time to
time).
 
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
“Cash Collateralize” means to pledge and deposit with, or deliver to the
Administrative Agent, or directly to the applicable Issuing Lender (with notice
thereof to the Administrative Agent), for the benefit of one or more of the
Issuing Lenders or the Lenders, as collateral for L/C Obligations or obligations
of the Lenders to fund participations in respect of L/C Obligations, cash or
deposit account balances in Dollars, in the case of L/C Obligations denominated
in Dollars, and in the applicable Alternative Currencies, in the case of L/C
Obligations denominated in Alternative Currencies, or, if the Administrative
Agent and the applicable Issuing Lender shall agree, in their sole discretion,
other credit support, in each case in an amount equal to the Minimum Collateral
Amount (unless another amount is otherwise specified herein) and pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
such Issuing Lender.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
 
“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one year from the date of acquisition thereof, (b) commercial
paper maturing no more than one hundred twenty (120) days from the date of
creation thereof and currently having the highest short term rating obtainable
from either S&P or Moody’s, (c) certificates of deposit maturing no more than
one hundred twenty (120) days from the date of creation thereof issued by
commercial banks incorporated under the laws of the United States, each having
combined capital, surplus and undivided profits of not less than $500,000,000
and having a rating of “A” or better by a nationally recognized rating agency;
provided that the aggregate amount invested in such certificates of deposit
shall not at any time exceed $5,000,000 for any one such certificate of deposit
and $10,000,000 for any one such bank, (d) time deposits maturing no more than
thirty (30) days from the date of creation thereof with commercial banks or
savings banks or savings and loan associations each having membership either in
the FDIC or the deposits of which are insured by the FDIC and in amounts not
exceeding the maximum amounts of insurance thereunder, (e) with respect to any
Foreign Subsidiary, any investments similar to the foregoing customarily used by
companies in the relevant jurisdiction or (f) such other investments made
pursuant to a cash management investment policy approved by the audit committee
of the board of directors of the Borrower, as such policy may be amended or
otherwise modified from time to time with the approval of the audit committee of
the board of directors of the Borrower.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and their
cash management arrangements.
 
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender (including on the Closing
Date), is a party to a Cash Management Agreement with a Credit Party, in each
case, in its capacity as a party to such Cash Management Agreement.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
“Change in Control” means an event or series of events by which (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act, but excluding any employee benefit plan of such person or its Subsidiaries,
and any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a “person”
or “group” shall be deemed to have “beneficial ownership” of all Capital Stock
that such “person” or “group” has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of more than thirty-five percent (35%)
of the Capital Stock of the Borrower entitled to vote in the election of members
of the board of directors (or equivalent governing body) of Borrower or (b) a
majority of the members of the board of directors (or other equivalent governing
body) of the Borrower shall not constitute Continuing Directors.
 
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
“Cirrus Logic UK” means Cirrus Logic UK International Holding Co. Ltd., a
company organized under the laws of England and Wales.
 
“Cirrus Logic UK Pledge Agreement” means the share pledge agreement of even date
herewith executed by the Borrower in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, in respect of 65% of the voting Capital
Stock and 100% of the non-voting Capital Stock of Cirrus Logic UK, which shall
be governed by the laws of England and otherwise be in form and substance
satisfactory to the Administrative Agent.
 
“Clean Up Period” means the period of 60 days from the Wolfson Acquisition
Effective Date.
 
“Closing Date” means the date of this Agreement, which is the date on which the
conditions specified in Section 6.1 are satisfied (or waived in accordance with
Section 12.2).
 
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder, each as amended or modified from time to time.
 
“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.
 
“Collateral Agreement” means the security and pledge agreement of even date
herewith executed by the Credit Parties in favor of the Administrative Agent,
for the ratable benefit of the Secured Parties, which shall be in form and
substance acceptable to the Administrative Agent.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
“Commitment” means, as to any Lender, the obligation of such Lender to make
Loans to, and to purchase participations in L/C Obligations for the account of,
the Borrower hereunder in an aggregate principal amount at any time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 1.1
or in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Commitment, or in the Incremental Commitment Agreement executed by
such Lender, as applicable, as such amount may be modified at any time or from
time to time pursuant to the terms hereof and “Commitments” means, as to all
Lenders, the aggregate commitments of all Lenders to make Loans and to purchase
participations in L/C Obligations, as such amount may be modified at any time or
from time to time pursuant to the terms hereof.  The aggregate Commitments of
all the Lenders on the Closing Date shall be $250,000,000.
 
“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).
 
“Commitment Percentage” means, as to any Lender at any time, the ratio of
(a) the amount of the Commitment of such Lender to (b) the Commitment of all the
Lenders.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.).
 
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
 
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise taxes paid and non-cash tax expense during such period,
(ii) Consolidated Interest Expense for such period, including any debt issuance
costs, fees, discounts and charges, and amortization or writeoffs of debt
discounts, (iii) amortization, depreciation and other non-cash charges (other
than writedowns of inventory to the extent exceeding $5,000,000) for such period
(except to the extent that such non-cash charges are reserved for cash charges
to be taken in the future), (iv) extraordinary, unusual or non-recurring losses
during such period (excluding extraordinary losses from discontinued operations
other than non-core operations acquired in the Wolfson Acquisition and any
Permitted Acquisition) provided that the aggregate amount included in the
calculation of Consolidated EBITDA pursuant to this clause (iv) in any Fiscal
Year shall not exceed $5,000,000, (v) Transaction Costs, (vi) equity expenses
associated with the Borrower’s and any Subsidiary’s stock plans (including
non-cash stock awards in connection with the Wolfson Acquisition), (vii)
restructuring charges or reserves and severance and relocation expenses,
provided that the aggregate amount included in the calculation of Consolidated
EBITDA pursuant to this clause (vii) in any Fiscal Year shall not exceed
$5,000,000, and (viii) integration costs for the Wolfson Acquisition and any
Permitted Acquisitions, provided that the aggregate amount included in
Consolidated EBITDA pursuant to this clause (viii) shall not exceed $10,000,000
in the Fiscal Year ending March 28, 2015, $10,000,000 in the Fiscal Year ending
March 26, 2016 and $5,000,000 in any Fiscal Year ending thereafter, less
(c) non-cash tax credits, interest income and any extraordinary gains during
such period.  For purposes of this Agreement, Consolidated EBITDA shall be
adjusted on a Pro Forma Basis in connection with Specified Transactions as set
forth in the definition of Pro Forma Basis.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a Consolidated basis without
duplication, the sum of all of the following:
 
(a)           all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or similar instruments of the Borrower or any Subsidiary;
 
(b)           the Attributable Indebtedness of the Borrower or any Subsidiary
with respect to obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);
 
(c)           all obligations, contingent or otherwise, of the Borrower or any
Subsidiary relative to the face amount of letters of credit, whether or not
drawn, including, without limitation, any Reimbursement Obligation, and banker’s
acceptances issued for the account of the Borrower or any of its Subsidiaries;
and
 
(d)           all obligations of the Borrower or any Subsidiary in respect of
Disqualified Capital Stock.
 
“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Leases and Synthetic Leases
and all net payment obligations pursuant to Hedge Agreements) for such period.
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness on such date to (b) Consolidated EBITDA
for the period of four (4) consecutive fiscal quarters ending on such date for
the purposes of Section 9.15 or most recently reported pursuant to Section 8.1
for any other purpose.
 
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded the net income (or loss) of any Person (other
than a Subsidiary) in which the Borrower or any of its Subsidiaries has a joint
interest with a third party, except to the extent such net income is actually
paid in cash to the Borrower or any of its Subsidiaries by dividend or other
distribution during such period.
 
“Continuing Directors” means the directors of the Borrower on the Closing Date
and each other director of the Borrower, if, in each case, such other director’s
nomination for election to the board of directors (or equivalent governing body)
of the Borrower is recommended by at least 51% of the then Continuing Directors.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its outstanding Loans and such Lender’s participation in
L/C Obligations at such time.
 
“Credit Facility” means the revolving credit facility established pursuant to
Article II.
 
“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.
 
“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
 
“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
 
“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Loans or participations in L/C
Obligations required to be funded by it hereunder within two Business Days of
the date such Loans or such participations were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Lender or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Issuing Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the FDIC
or any other state or federal regulatory authority acting in such a capacity;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
5.15(b)) upon delivery of written notice of such determination to the Borrower,
each Issuing Lender and each Lender.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable) or upon the happening of any event or condition,
(a) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Capital Stock) (except as a result of a change of control or asset sale so long
as any rights of the holders thereof upon the occurrence of a change of control
or asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), in whole or in part, or (c) provides for the scheduled payment
of dividends in cash, in each case, within six months following the Maturity
Date; provided, that if such Capital Stock is issued pursuant to a plan for the
benefit of the Borrower or its Subsidiaries or by any such plan to such officers
or employees, such Capital Stock shall not constitute Disqualified Capital Stock
solely because it may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
or upon a change in control or termination of employment.
 
“Dollar Equivalent” means, on any date of determination, with respect to any
amount in an Alternative Currency, the equivalent in Dollars of such amount
determined by the Administrative Agent using the rate at which such Alternative
Currency may be exchanged into Dollars, as set forth at approximately 11:00
a.m., London time, on such date on the Reuters World Currency Page for such
Alternative Currency.  In the event that such rate does not appear on any
Reuters World Currency Page for such Alternative Currency, the Dollar Equivalent
with respect to such Alternative Currency shall be determined by reference to
such other publicly available service for displaying exchange rates as may be
reasonably selected by the Administrative Agent, or in the event no such service
is selected, such Dollar Equivalent shall instead be calculated on the basis of
the arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such Alternative Currency on the London market at 11:00
a.m., London time, on such date for the purchase of Dollars with such
Alternative Currency, for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate and such determination shall be conclusive
absent manifest error.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
 
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.10(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.10(b)(iii)).
 
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or with respect to which any Credit Party or any ERISA
Affiliate has any unsatisfied liability.
 
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.
 
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
 
“Equity Issuance” means (a) any issuance by any Credit Party or any Subsidiary
thereof to any Person that is not a Credit Party or a Subsidiary thereof, of (i)
shares of its Capital Stock, (ii) any shares of its Capital Stock pursuant to
the exercise of options or warrants or (iii) any shares of its Capital Stock
pursuant to the conversion of any debt securities to equity and (b) any capital
contribution from any Person that is not a Credit Party or a Subsidiary into any
Credit Party or any Subsidiary thereof.  The term “Equity Issuance” shall not
include (A) any Asset Disposition or (B) any Debt Issuance.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.
 
“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of Section
414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
 
“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any basic,
supplemental or emergency reserves) in respect of eurocurrency liabilities or
any similar category of liabilities for a member bank of the Federal Reserve
System in New York City.
 
“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Subsidiary” means a Domestic Subsidiary of the Borrower (a) that is
owned directly or indirectly by a Foreign Subsidiary or (b) all or substantially
all of the assets of which are Capital Stock in one or more Foreign
Subsidiaries.
 
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under Section 2.12 of the Subsidiary
Guaranty Agreement).  If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.12(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 5.11, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 5.11(f) and (d) any U.S. federal withholding Taxes
imposed under FATCA.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
“Existing Borrower Credit Agreement” means the Credit Agreement dated as of
April 29, 2014, among the Borrower, the lenders party thereto and Wells Fargo,
as administrative agent.
 
“Existing Wolfson Credit Agreement” means the Receivables Finance Facility
between RBS Invoice Finance Limited and Wolfson dated 31 January 2014.
 
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Loans made by such
Lender then outstanding and (ii) such Lender’s Commitment Percentage of the L/C
Obligations then outstanding or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.
 
“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.
 
“Fee Letters” means (a) the separate fee letter agreement dated April 29, 2014
among the Borrower, Wells Fargo and the Arranger and (b) any letter between the
Borrower and any Issuing Lender (other than Wells Fargo) relating to certain
fees payable to such Issuing Lender in its capacity as such.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on the last Saturday of March of each year (provided that Wolfson and its
Subsidiaries may have a calendar year end).
 
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes
 
“Foreign Subsidiary” means any Subsidiary of the Borrower that is a “controlled
foreign corporation” as defined in Section 957 of the Code.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Commitment Percentage of the outstanding L/C Obligations
with respect to Letters of Credit issued by such Issuing Lender other than such
L/C Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof.
 
“GAAP” means, subject to Sections 1.3 and 12.9, generally accepted accounting
principles in the United States set forth in the opinions and pronouncements of
the Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.
 
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part); provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to public health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed by a Governmental Authority to constitute a nuisance or a trespass
which pose a health or safety hazard to Persons or neighboring properties, or
(f) which contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.
 
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
restated, supplemented or otherwise modified from time to time.
 
“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article IX, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Closing Date), is a party to a Hedge Agreement with a Credit
Party, in each case, in its capacity as a party to such Hedge Agreement.
 
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
“IFRS” means International Financial Reporting Standards, as in effect from time
to time.
 
“Incremental Commitment Agreement” means an agreement in substantially the form
attached as Exhibit G or any other form approved by the Administrative Agent.
 
“Incremental Lender” has the meaning assigned thereto in Section 5.13.
 
“Indebtedness” means, with respect to any Person at any date and without
duplication, any of the following:
 
(a)           all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;
 
(b)           all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all payment
obligations under non-competition, earn-out or similar agreements (but only once
non-contingent and determinable)), except trade payables arising in the ordinary
course of business not more than ninety (90) days past due, or that are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of such Person;
 
(c)           the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);
 
(d)           all obligations of such Person under conditional sale or other
title retention agreements relating to property purchased by such Person to the
extent of the value of such property (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business);
 
(e)           all Indebtedness of any other Person secured by a Lien on any
asset owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements except trade
payables arising in the ordinary course of business and customary reservations
or retentions of title under agreements with suppliers entered into in the
ordinary course of business), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse (but if not assumed limited to
the lesser of such indebtedness or the value of the assets subject to such
Lien);
 
(f)           all obligations, contingent or otherwise, of any such Person
relative to the face amount of letters of credit, whether or not drawn,
including, without limitation, any Reimbursement Obligation, and banker’s
acceptances issued for the account of any such Person;
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
(g)           all obligations of any such Person in respect of Disqualified
Capital Stock;
 
(h)           all net obligations of such Person under any Hedge Agreements
(unless constituting interest expense); and
 
(i)           all Guarantees of any such Person with respect to any of the
foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
 
“Initial Issuing Lender” means Wells Fargo.
 
“Insurance and Condemnation Event” means with respect to any Credit Party or any
of its Subsidiaries, the theft, loss, physical destruction or damage, taking or
similar event with respect to any of their respective Property.
 
“Interest Period” has the meaning assigned thereto in Section 5.1(b).
 
“Investment” has the meaning assigned thereto in Section 9.3.
 
“IRS” means the United States Internal Revenue Service, or any successor
thereto.
 
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
 
“Issuing Lender” means (a) the Initial Issuing Lender and (b) any other Lender
to the extent it has agreed in its sole discretion to act as an “Issuing Lender”
hereunder and that has been approved in writing by the Borrower and the
Administrative Agent (such approval by the Administrative Agent not to be
unreasonably delayed or withheld) as an “Issuing Lender” hereunder, in each case
in its capacity as issuer of any Letter of Credit.
 
“L/C Commitment” means, as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit for the account of the Borrower or one or more
of its Subsidiaries from time to time in an aggregate amount equal to (a) for
the Initial Issuing Lender, the amount set forth opposite the name of the
Initial Issuing Lender on Schedule 1.1 and (b) for any other Issuing Lender
becoming an Issuing Lender after the Closing Date, such amount as separately
agreed to in a written agreement between the Borrower and such Issuing Lender
(which such agreement shall be promptly delivered to the Administrative Agent
upon execution), in each case of clauses (a) and (b) above, any such amount may
be changed after the Closing Date in a written agreement between the Borrower
and such Issuing Lender (which such agreement shall be promptly delivered to the
Administrative Agent upon execution), provided that the L/C Commitment with
respect to any Person that ceases to be an Issuing Lender for any reason
pursuant to the terms hereof shall be $0 (subject to the Letters of Credit of
such Person remaining outstanding in accordance with the provisions hereof).
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
 
“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Lenders other than the applicable Issuing Lender.
 
“L/C Sublimit” means the lesser of (a) Twenty-Five Million and No/100 Dollars
($25,000,000.00) and (b) the Commitments.
 
“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or Incremental Commitment
Agreement, other than any Person that ceases to be a party hereto as a Lender
pursuant to an Assignment and Assumption.
 
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
 
“Letter of Credit Application” means an application, in the form specified by
the applicable Issuing Lender from time to time, requesting such Issuing Lender
to issue a Letter of Credit.
 
“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1.  Notwithstanding anything to the contrary contained
herein, a letter of credit issued by any Issuing Lender (other than Wells Fargo
at any time it is also acting as Administrative Agent) shall not be a “Letter of
Credit” for purposes of the Loan Documents until such time as the Administrative
Agent has been notified in writing of the issuance thereof by the applicable
Issuing Lender.
 
“LIBOR” means,
 
(a)           for any interest rate calculation with respect to a LIBOR Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for a period equal to the applicable Interest Period which
appears on Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period.  If, for any reason, such rate does
not appear on Reuters Screen LIBOR01 Page (or any applicable successor page),
then “LIBOR” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
(b)           for any interest rate calculation with respect to a Base Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for a period equal to one month (commencing on the date of
determination of such interest rate) which appears on the Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) on such date of determination, or, if such date is not a Business Day,
then the immediately preceding Business Day.  If, for any reason, such rate does
not appear on Reuters Screen LIBOR01 Page (or any applicable successor page)
then “LIBOR” for such Base Rate Loan shall be determined by the Administrative
Agent to be the arithmetic average of the rate per annum at which deposits in
Dollars would be offered by first class banks in the London interbank market to
the Administrative Agent at approximately 11:00 a.m. (London time) on such date
of determination for a period equal to one month commencing on such date of
determination.
 
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.
 
“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:
 
LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage



“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).
 
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or similar encumbrance in
respect of such asset.  For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.
 
“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Subsidiary Guaranty Agreement,
the Fee Letter and each other document, instrument, certificate and agreement
executed and delivered by the Credit Parties or any of their respective
Subsidiaries in favor of or provided to the Administrative Agent or any Secured
Party in connection with this Agreement or otherwise referred to herein or
contemplated hereby (excluding any Secured Hedge Agreement and any Secured Cash
Management Agreement), all as may be amended, restated, supplemented or
otherwise modified from time to time.
 
“Loans” means any revolving loan made to the Borrower pursuant to Section 2.1,
and all such revolving loans collectively as the context requires.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
 
“Material Adverse Effect” means, with respect to the Borrower and its
Subsidiaries, (a) a material adverse effect on the properties, business,
operations or financial condition of such Persons, taken as a whole, (b) a
material impairment of the ability of any such Person to perform its obligations
under the Loan Documents to which it is a party, or (c) a material adverse
effect on the validity or enforceability of any of the Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
“Material Domestic Subsidiary” means a Wholly-Owned Domestic Subsidiary of the
Borrower (a) that is not an Excluded Subsidiary and (b) either generates 5% or
more of the gross revenues of the Borrower and its Domestic Subsidiaries (other
than Excluded Subsidiaries) or holds assets that constitute 5% or more of the
assets of the Borrower and its Domestic Subsidiaries (other than Excluded
Subsidiaries), in each case, taken as a whole.
 
“Maturity Date” means the earliest to occur of (a) the third anniversary of the
Closing Date, (b) the date of termination of the Commitments by the Borrower
pursuant to Section 2.5, or (c) the date of termination of the Commitments
pursuant to Section 10.2(a).
 
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time and (b) with respect to other credit
support, an amount determined by the Administrative Agent and each of the
applicable Issuing Lenders that is entitled to Cash Collateral hereunder at such
time in their sole discretion in relation to the Fronting Exposure of such
Issuing Lenders in respect of Letters of Credit issued and outstanding at such
time.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is making,
or is accruing an obligation to make, contributions or has any unsatisfied
liability.
 
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.2
and (ii) has been approved by the Required Lenders.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.
 
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the Loans made by such Lender, substantially in the form attached as
Exhibit A, and any amendments, supplements and modifications thereto, any
substitutes therefor, and any replacements, renewals or extensions thereof, in
whole or in part.
 
“Notice of Account Designation” has the meaning assigned thereto in Section
2.3(b).
 
“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
5.2.
 
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).
 
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations and
obligations owing by the Credit Parties to the Lenders, the Issuing Lenders or
the Administrative Agent, in each case under any Loan Document, with respect to
any Loan or Letter of Credit of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note and
including interest and fees that accrue after the commencement by or against any
Credit Party of any proceeding under any Debtor Relief Laws, naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Officer’s Compliance Certificate” means a certificate substantially in the form
attached as Exhibit H.
 
“Operating Lease” means, as to any Person, any lease of Property (whether real,
personal or mixed) by such Person as lessee which is not a Capital Lease.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12(b)).
 
“Outstandings” means the sum of (a) with respect to Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans, as the case may be, occurring
on such date; plus (b) with respect to any L/C Obligations on any date, the
aggregate outstanding amount thereof on such date after giving effect to any
Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
“Participant” has the meaning assigned thereto in Section 12.10(d).
 
“Participant Group” means, with respect to any Person, such Person and such
Person’s Affiliates.
 
“Participant Register” has the meaning specified in Section 12.10(e).
 
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and (a) which is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) with respect to which any Credit
Party or any ERISA Affiliate has any unsatisfied liability.
 
“Permitted Acquisition” means any acquisition by the Borrower or any Subsidiary
in the form of acquisitions of real estate or of all or substantially all of the
business or assets of any other Person or a business unit or division of another
Person (whether by the acquisition of Capital Stock, assets or any combination
thereof) if each such acquisition meets all of the following requirements:
 
(a)            no less than ten (10) Business Days prior to the proposed closing
date of such acquisition, the Borrower shall have delivered written notice of
such acquisition to the Administrative Agent and the Lenders, which notice shall
include the proposed closing date of such acquisition (but such acquisition is
not required to close on such date);
 
(b)            the Borrower shall have delivered evidence reasonably
satisfactory to the Administrative Agent that such acquisition has been approved
by the board of directors (or equivalent governing body) of the Person to be
acquired (in the case of the acquisition of a Person);
 
(c)            the Person or business to be acquired shall be in a line of
business permitted pursuant to Section 9.11 or, in the case of an acquisition of
real estate or other assets, assets useful in the Borrower’s or its
Subsidiaries’ business;
 
(d)            if such transaction is a merger or consolidation, the Borrower or
a Subsidiary shall be the surviving Person (or, other than in the case of the
Borrower, the surviving Person shall become a Subsidiary) and no Change in
Control shall have been effected thereby;
 
(e)            to the extent applicable and within the time period required
thereby, the Borrower shall have delivered to the Administrative Agent such
documents reasonably requested by the Administrative Agent pursuant to Section
8.14;
 
(f)            the Consolidated Leverage Ratio calculated on a Pro Forma Basis
(as of the most recent fiscal quarter end preceding the proposed closing date of
the acquisition for which financial statements are available and after giving
effect thereto and any Indebtedness incurred in connection therewith) shall be
no greater than 1.75 to 1.00;
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
(g)            for any acquisition the aggregate consideration (including all
cash and non-cash consideration) for which is equal to or greater than
$25,000,000, no later than five (5) Business Days prior to the proposed closing
date of such acquisition, the Borrower shall have delivered to the
Administrative Agent (i) an Officer’s Compliance Certificate for the most recent
fiscal quarter end preceding such acquisition for which financial statements are
available demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, that the condition set forth in paragraph (f) above is
satisfied, together with pro forma Consolidated financial statements of the
Borrower and its Subsidiaries after giving effect to such acquisition and (ii)
if such acquisition is of a Person, such Person’s historical financial
statements (to the extent available);
 
(h)            no Default or Event of Default shall have occurred and be
continuing both before and after giving effect to such acquisition and any
Indebtedness incurred in connection therewith; and
 
(i)            for any acquisition the aggregate consideration (including all
cash and non-cash consideration) for which is equal to or greater than
$25,000,000, the Borrower shall have (i) delivered to the Administrative Agent a
certificate of a Responsible Officer certifying that all of the requirements set
forth above have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition and (ii) provided such other
documents and other information as may be reasonably requested by the
Administrative Agent in connection with such purchase or other acquisition.
 
“Permitted Liens” means the Liens permitted pursuant to Section 9.2.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Platform” has the meaning assigned thereto in Section 8.2.
 
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
 
“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for any
period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the applicable period of measurement and all income statement
items (whether positive or negative) attributable to the Property or Person
disposed of in a Specified Disposition shall be excluded and all income
statement items (whether positive or negative) attributable to the Property or
Person acquired in a Permitted Acquisition and the Wolfson Acquisition shall be
included; provided that the foregoing pro forma adjustments may include
anticipated cost savings and synergies and may be applied to any such
definition, test or financial covenant solely to the extent that such
adjustments (a) are reasonably expected to be realized within twelve (12) months
of such Specified Transaction as set forth in reasonable detail on a certificate
of a Responsible Officer of the Borrower delivered to the Administrative Agent
and are reasonably approved by the Administrative Agent and (b) are reasonably
identifiable, factually supportable and expected to have a continuing impact on
the operations of the Borrower and its Subsidiaries; and provided, further, that
the foregoing pro forma adjustment shall be without duplication of any cost
savings or additional costs that are already included in the calculation of
Consolidated EBITDA.
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
 
“Public Lenders” has the meaning assigned thereto in Section 8.2.
 
“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.
 
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.
 
“Reimbursement Obligations” means the obligation of the Borrower to reimburse
any Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit issued by such Issuing Lender.
 
“Register” has the meaning assigned thereto in Section 12.10(c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
 
“Required Lenders” means (a) at any date on which there are fewer than three
Lenders, all Lenders and (b) at any date on which there are three or more
Lenders, three or more Lenders that in the aggregate hold more than fifty
percent (50%) of the sum of the aggregate amount of the Commitments or, if the
Commitments have been terminated, three or more Lenders that in the aggregate
hold more than fifty percent (50%) of the aggregate Extensions of Credit;
provided that the Commitment of, and the portion of the Extensions of Credit, as
applicable, held or deemed held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
 
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person reasonably acceptable to the
Administrative Agent.  Any document delivered hereunder or under any other Loan
Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
“Restricted Payment” has the meaning assigned thereto in Section 9.6.
 
“S&P” means Standard & Poor’s Ratings Financial Services LLC, a subsidiary of
The McGraw-Hill Companies, Inc. and any successor thereto.
 
“Sanctioned Country” means a country or territory that is, or whose government
is, the subject of sanctions administered or enforced by OFAC, the U.S.
Department of State, the United Nations Securities Council, the European Union
or Her Majesty’s Treasury (collectively, “Sanctions”).
 
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, (e) a Person that is, or is controlled by or owned by a
Person that is, the subject of Sanctions or (f) (i) an agency of the government
of a Sanctioned Country, (ii) an organization controlled by a Sanctioned
Country, or (iii) a Person that is, or is controlled by a Person that is,
resident, located or organized in a Sanctioned Country.
 
“Sanctions” has the meaning assigned thereto in the definition of “Sanctioned
Country”.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.
 
“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.
 
“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (other than an Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.
 
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the Hedge Banks, the Cash Management Banks, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 11.5 and, in each case, their respective successors and permitted
assigns.
 
“Security Documents” means the collective reference to the Collateral Agreement,
the Cirrus Logic UK Pledge Agreement and each other agreement or writing
pursuant to which any Credit Party pledges or grants a security interest in any
Property or assets securing the Secured Obligations, the payment and/or
performance of the Secured Obligations, in each case, as amended, restated,
supplemented or otherwise modified from time to time.
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
 
“Specified Disposition” means any disposition of all or substantially all of the
assets or Capital Stock of any Subsidiary of the Borrower or any division,
business unit, product line or line of business.
 
“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition, (c) the Wolfson Acquisition and (d) the Transactions.
 
“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that is subordinated in
right and time of payment to the Obligations on terms and conditions
satisfactory to the Administrative Agent.
 
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Capital Stock of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency).  Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.
 
“Subsidiary Guarantors” means each Person that is a party to the Subsidiary
Guaranty Agreement as of the Closing Date and each Person that becomes a party
thereto after the Closing Date pursuant to Section 8.14.
 
“Subsidiary Guaranty Agreement” means each unconditional guaranty agreement
executed by a Subsidiary Guarantor in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, substantially in form of Exhibit B, as
amended, restated, supplemented or otherwise modified from time to time.
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
 
“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
with respect to a Pension Plan for which the thirty (30) day notice requirement
has not been waived by the PBGC, or (b) the withdrawal of any Credit Party or
any ERISA Affiliate from a Pension Plan during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, or (c) the termination of a Pension Plan, the filing of a notice of
intent to terminate a Pension Plan or the treatment of a Pension Plan amendment
as a termination, under Section 4041 of ERISA, if the plan assets are not
sufficient to pay all plan liabilities, or (d) the institution of proceedings to
terminate, or the appointment of a trustee with respect to, any Pension Plan by
the PBGC, or (e) any other event or condition which would constitute grounds
under Section 4042(a) of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan, or (f) the imposition of a Lien
pursuant to Section 430(k) of the Code or Section 303 of ERISA with respect to a
Pension Plan, or (g) the determination that any Pension Plan is considered an
at-risk plan within the meaning of Section 430 of the Code or Section 303 of
ERISA or a Multiemployer Plan is considered a plan in endangered or critical
status within the meaning of Section 305 of ERISA, or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the termination of a Multiemployer Plan under Section
4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Credit Party or any ERISA
Affiliate.
 
“Threshold Amount” means $25,000,000.
 
“Transaction Costs” means the Acquisition Costs and, without duplication, all
reasonable transaction fees, charges and other amounts related to the
Transactions and any Permitted Acquisitions (including, without limitation, any
financing, commitment, or upfront fees, merger and acquisition fees, financial
and investment advisor fees, legal fees and expenses, due diligence fees or any
other fees and expenses in connection therewith), in each case to the extent
paid before or within twelve (12) months after the Closing Date or such
Permitted Acquisition, as applicable (or in the case of the Acquisition Costs,
to the extent paid before or within twelve (12) months after the Wolfson
Acquisition Effective Date).  The term “Transaction Costs” shall also include
any of the foregoing for a potential acquisition that, had such acquisition been
consummated, would have been a Permitted Acquisition; provided, that with
respect to any such acquisition not consummated, the amount of Transaction Costs
included in the calculation of Consolidated EBITDA shall not exceed $1,000,000.
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
“Transactions” means, collectively, (a) the repayment in full of all
Indebtedness outstanding under the Existing Borrower Credit Agreement on the
Closing Date, (b) the initial Extensions of Credit, and (c) the payment of the
Transaction Costs incurred in connection with the foregoing.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.
 
“United States” means the United States of America.
 
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.11(f).
 
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.
 
“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower and/or one or more of its
Wholly-Owned Subsidiaries).
 
“Withholding Agent” means any Credit Party and the Administrative Agent.
 
“Wolfson” means Wolfson Microelectronics Limited (formerly known as Wolfson
Microelectronics plc), a company incorporated in Scotland with registered number
SC089839.
 
“Wolfson Acquisition” means the acquisition by the Borrower of all of the
capital stock of Wolfson.
 
“Wolfson Acquisition Effective Date” means effective date of the Wolfson
Acquisition which date was August 21, 2014.
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
SECTION 1.2   Other Definitions and Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (j) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including” and (k)
Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
SECTION 1.3   Accounting Terms.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 8.1(a), except as otherwise
specifically prescribed herein (including, without limitation, as prescribed by
Section 12.9).  Notwithstanding the foregoing or any reference to GAAP under
this Agreement, (a) accounting terms and financial data pertaining to Foreign
Subsidiaries may be maintained based on IFRS and (b) for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
 
SECTION 1.4   UCC Terms.  Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions.  Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.
 
SECTION 1.5   Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
 
SECTION 1.6   References to Agreement and Laws.  Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
SECTION 1.7   Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Central time (daylight or standard, as
applicable).
 
SECTION 1.8   Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or (b)
any amount which is drawn and no longer available under such Letter of Credit).
 
SECTION 1.9   Guarantees.  Unless otherwise specified, the amount of any
Guarantee shall be the lesser of the principal amount of the obligations
guaranteed and still outstanding and the maximum amount for which the
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee.
 
SECTION 1.10   Covenant Compliance Generally.  For purposes of determining
compliance under Sections 9.1, 9.2, 9.3, 9.5 and 9.6, any amount in a currency
other than Dollars will be converted to Dollars in a manner and rate consistent
with that used in calculating Consolidated Net Income in the most recent annual
financial statements of the Borrower and its Subsidiaries delivered pursuant to
Section 8.1(a).  Notwithstanding the foregoing, for purposes of determining
compliance with Sections 9.1, 9.2, 9.3, 9.5, and 9.6 with respect to any amount
of Indebtedness, Investment, Asset Disposition or Restricted Payment in a
currency other than Dollars, (i) no breach of any basket contained in such
sections shall be deemed to have occurred solely as a result of changes in rates
of exchange occurring after the time such Indebtedness, Investment, Asset
Disposition or Restricted Payment is incurred and (ii) the Dollar equivalent of
such amount shall be determined at the time such event occurs and shall not vary
as a result of changes in rates of exchange occurring after the time such
Indebtedness, Investment, Asset Disposition or Restricted Payment is made or
incurred.
 
ARTICLE II.
 
THE CREDIT FACILITY
 
SECTION 2.1   The Loans.  Subject to the terms and conditions of this Agreement
and the other Loan Documents, and in reliance upon the representations and
warranties set forth herein, each Lender severally agrees to make Loans to the
Borrower from time to time from the Closing Date through, but not including, the
Maturity Date as requested by the Borrower in accordance with the terms of
Section 2.3; provided, that (a) the Outstandings shall not exceed the
Commitments and (b) the Credit Exposure of any Lender shall not at any time
exceed such Lender’s Commitment.  Each Loan by a Lender shall be in a principal
amount equal to such Lender’s Commitment Percentage of the aggregate principal
amount of Loans requested on such occasion.  Subject to the terms and conditions
hereof, the Borrower may borrow, repay and reborrow Loans hereunder until the
Maturity Date.
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
SECTION 2.2   Reserved.
 
SECTION 2.3   Procedure for Advances of Loans.
 
(a)            Requests for Borrowing.  The Borrower shall give the
Administrative Agent irrevocable prior written notice substantially in the form
of Exhibit C (a “Notice of Borrowing”) not later than 10:00 a.m. (i) on the same
Business Day as each Base Rate Loan and (ii) at least three (3) Business Days
before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the date
of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (y) with respect to Base Rate Loans in an aggregate
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof and (z) with respect to LIBOR Rate Loans in an aggregate principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof, (C)
whether the Loans are to be LIBOR Rate Loans or Base Rate Loans, and (D) in the
case of a LIBOR Rate Loan, the duration of the Interest Period applicable
thereto.  If the Borrower fails to specify a type of Loan in a Notice of
Borrowing, then the applicable Loans shall be made as Base Rate Loans.  If the
Borrower requests a Borrowing of LIBOR Rate Loans in any such Notice of
Borrowing, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.  A Notice of Borrowing received after
10:00 a.m. shall be deemed received on the next Business Day.  The
Administrative Agent shall promptly notify the Lenders of each Notice of
Borrowing.
 
(b)            Disbursement of Loans.  Not later than 12:00 p.m. on the proposed
borrowing date, each Lender will make available to the Administrative Agent, for
the account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, such Lender’s Commitment
Percentage of the Loans to be made on such borrowing date.  The Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of each
borrowing requested pursuant to this Section in immediately available funds by
crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice substantially in the form attached as
Exhibit D (a “Notice of Account Designation”) delivered by the Borrower to the
Administrative Agent or as may be otherwise agreed upon by the Borrower and the
Administrative Agent from time to time.  Subject to Section 5.7 hereof, the
Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Loan requested pursuant to this Section to the extent that any
Lender has not made available to the Administrative Agent its Commitment
Percentage of such Loan (but shall disburse to the Borrower such portions that
are made available to the Administrative Agent).
 
SECTION 2.4   Repayment and Prepayment of Loans.
 
(a)            Repayment on Maturity Date.  The Borrower hereby agrees to repay
the outstanding principal amount of all Loans in full on the Maturity Date,
together with all accrued but unpaid interest thereon.
 
 
- 31 -

--------------------------------------------------------------------------------

 
 
(b)            Mandatory Prepayments.  If at any time the Outstandings exceed
the Commitments, the Borrower agrees to repay immediately upon notice from the
Administrative Agent, by payment to the Administrative Agent for the account of
the Lenders, Extensions of Credit in an amount equal to such excess with each
such repayment applied first, to the principal amount of outstanding Loans
(applied first to Base Rate Loans and second to LIBOR Rate Loans) and second,
with respect to any Letters of Credit then outstanding, a payment of Cash
Collateral into a Cash Collateral account opened by the Administrative Agent,
for the benefit of the Lenders, in an amount equal to such excess (such Cash
Collateral to be applied in accordance with Section 10.2(b).
 
(c)            Optional Prepayments.  The Borrower may at any time and from time
to time prepay Loans, in whole or in part, with prior written notice to the
Administrative Agent substantially in the form attached as Exhibit E (a “Notice
of Prepayment”) given not later than 10:00 a.m. (i) on the same Business Day as
each Base Rate Loan and (ii) at least three (3) Business Days before each LIBOR
Rate Loan, specifying the date and amount of prepayment and whether the
prepayment is of LIBOR Rate Loans, Base Rate Loans, or a combination thereof,
and, if of a combination thereof, the amount allocable to each.  Upon receipt of
such notice, the Administrative Agent shall promptly notify each Lender.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice.  Notwithstanding the foregoing,
any notice of a prepayment delivered in connection with any refinancing of all
of the Credit Facility with the proceeds of such refinancing or of any
incurrence of Indebtedness, may be, if expressly so stated to be, contingent
upon the consummation of such refinancing or incurrence and may be revoked by
the Borrower in the event such refinancing is not consummated.  Partial
prepayments shall be in an aggregate amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to Base Rate Loans and $1,000,000 or a
whole multiple of $1,000,000 in excess thereof with respect to LIBOR Rate
Loans.  A Notice of Prepayment received after 10:00 a.m. shall be deemed
received on the next Business Day.  Each such repayment shall be accompanied by
any amount required to be paid pursuant to Section 5.9 hereof.
 
(d)            Limitation on Prepayment of LIBOR Rate Loans.  The Borrower may
not prepay any LIBOR Rate Loan on any day other than on the last day of the
Interest Period applicable thereto unless such prepayment is accompanied by any
amount required to be paid pursuant to Section 5.9 hereof.
 
SECTION 2.5   Permanent Reduction of the Commitments.
 
(a)            Voluntary Reduction.  The Borrower shall have the right at any
time and from time to time, upon at least five (5) Business Days prior written
notice to the Administrative Agent, to permanently reduce or terminate, without
premium or penalty, (i) all of the Commitments at any time or (ii) portions of
the Commitments, from time to time, in an aggregate principal amount not less
than $10,000,000 or any whole multiple of $1,000,000 in excess thereof.  Any
reduction of the Commitment shall be applied to the Commitment of each Lender
according to its Commitment Percentage.  All Commitment Fees accrued until the
effective date of any termination of the Commitment shall be paid on the
effective date of such termination.  Notwithstanding the foregoing, any notice
of a termination of the Commitments delivered in connection with any refinancing
of all of the Credit Facility with the proceeds of such refinancing or of any
incurrence of Indebtedness, may be, if expressly so stated to be, contingent
upon the consummation of such refinancing or incurrence and may be revoked by
the Borrower in the event such refinancing is not consummated.
 
 
- 32 -

--------------------------------------------------------------------------------

 
 
(b)            Corresponding Payment.  Each permanent reduction permitted
pursuant to this Section shall be accompanied by a payment of principal
sufficient to reduce the aggregate outstanding Loans and L/C Obligations, as
applicable, after such reduction to the Commitments as so reduced and if the
aggregate amount of all outstanding Letters of Credit exceeds the Commitments as
so reduced, the Borrower shall be required to deposit Cash Collateral into a
Cash Collateral account opened by the Administrative Agent, for the benefit of
the Lenders, in an amount equal to such excess.  Such Cash Collateral shall be
applied in accordance with Section 10.2(b).  Any reduction of the Commitments to
zero shall be accompanied by payment of all outstanding Loans (and furnishing of
Cash Collateral in an amount equal to 103% of all L/C Obligations) and shall
result in the termination of the Commitments and the Credit Facility.  If the
reduction of the Commitments requires the repayment of any LIBOR Rate Loan, such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof.
 
SECTION 2.6   Termination of Credit Facility.  The Credit Facility and the
Commitments shall terminate on the Maturity Date.
 
ARTICLE III.
 
LETTER OF CREDIT FACILITY
SECTION 3.1   Letter of Credit Facility.
 
(a)            Availability.  Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue standby Letters of Credit in an aggregate amount
not to exceed its L/C Commitment for the account of the Borrower or, subject to
Section 3.10, any Subsidiary thereof on any Business Day from the Closing Date
through but not including the fifth (5th) Business Day prior to the Maturity
Date in such form as may be approved from time to time by the applicable Issuing
Lender; provided that no Issuing Lender shall issue any Letter of Credit if,
after giving effect to such issuance, (a) the L/C Obligations would exceed the
L/C Sublimit or (b) the Outstandings would exceed the Commitments.  For purposes
of determining the L/C Obligations pursuant to the foregoing sentence, all
Letters of Credit issued in Alternative Currencies shall be valued at the Dollar
Equivalent of such Letter of Credit on the date of issuance thereof.  Each
Letter of Credit shall: (i) be denominated in Dollars or an Alternative
Currency, (ii) be a standby letter of credit issued to support obligations of
the Borrower or, subject to Section 3.10, any of its Subsidiaries, contingent or
otherwise, incurred in the ordinary course of business, (iii) expire on the
earlier of (A) twelve (12) months after the date of issuance or last renewal of
such Letter of Credit (subject to automatic renewal for additional one year
periods pursuant to the terms of the Letter of Credit Application or other
documentation reasonably acceptable to the applicable Issuing Lender) and (B)
the fifth (5th) Business Day prior to the Maturity Date, unless the Borrower
shall have granted to the Administrative Agent, for the benefit of the
applicable Issuing Lender, Cash Collateral in an amount equal to 103% of the L/C
Obligations of such Letter of Credit not later than five (5) Business Days prior
to the Maturity Date, in which case such Cash Collateralized Letter of Credit
shall not have an expiration date later than one year after the Maturity Date;
provided that, if a Letter of Credit has an expiration date later than five (5)
Business Days prior to the Maturity Date and the Borrower fails to Cash
Collateralize such Letter of Credit on or before the fifth (5th) Business Day
prior to the Maturity Date, the Borrower shall be deemed to have timely given a
Notice of Borrowing to the Administrative Agent requesting that the Lenders make
a Loan bearing interest at the Base Rate on the fourth (4th) Business Day prior
to the Maturity Date in an amount equal to 103% of the L/C Obligations of such
Letter of Credit, and the Lenders shall make a Loan bearing interest at the Base
Rate in such amount, the proceeds of which shall be held by the Administrative
Agent, for the benefit of the applicable Issuing Lender, as security for the
payment of the Borrower’s obligations to reimburse such Issuing Lender for
amounts drawn on such Letter of Credit; and (iv) be subject to the ISP98, as set
forth in the Letter of Credit Application or as determined by the applicable
Issuing Lender and, to the extent not inconsistent therewith, the laws of the
State of New York.  No Issuing Lender shall at any time be obligated to issue
any Letter of Credit hereunder if (A) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Lender from issuing such Letter of Credit, or any
Applicable Law applicable to such Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to letters of credit generally or such Letter of Credit in particular
any restriction or reserve or capital requirement (for which such Issuing Lender
is not otherwise compensated) not in effect on the Closing Date, or any
unreimbursed loss, cost or expense that was not applicable, in effect as of the
Closing Date and that such Issuing Lender in good faith deems material to it, or
(B) the conditions set forth in Section 6.2 are not satisfied.  References
herein to “issue” and derivations thereof with respect to Letters of Credit
shall also include extensions or modifications of any outstanding Letters of
Credit, unless the context otherwise requires.
 
 
- 33 -

--------------------------------------------------------------------------------

 
 
(b)            Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Agreement, Article III shall be subject to the terms and
conditions of Section 5.14 and Section 5.15.
 
SECTION 3.2   Procedure for Issuance of Letters of Credit.  The Borrower may
from time to time request that any Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its applicable office (with a copy to the
Administrative Agent at the Administrative Agent’s Office) a Letter of Credit
Application therefor, completed to the reasonable satisfaction of such Issuing
Lender, and such other certificates, documents and other papers and information
as such Issuing Lender or the Administrative Agent may reasonably request.  Upon
receipt of any Letter of Credit Application, the applicable Issuing Lender shall
process such Letter of Credit Application and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall, subject to Section 3.1 and
Article VI, promptly issue the Letter of Credit requested thereby (but in no
event shall such Issuing Lender be required to issue any Letter of Credit
earlier than three (3) Business Days after its receipt of the Letter of Credit
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed by such Issuing
Lender and the Borrower.  The applicable Issuing Lender shall promptly furnish
to the Borrower and the Administrative Agent a copy of such Letter of Credit and
the Administrative Agent shall promptly notify each Lender of the issuance and
upon request by any Lender, furnish to such Lender a copy of such Letter of
Credit and the amount of such Lender’s participation therein.
 
 
- 34 -

--------------------------------------------------------------------------------

 
 
SECTION 3.3   Commissions and Other Charges.
 
(a)            Letter of Credit Commissions.  Subject to Section
5.15(a)(iii)(B), the Borrower shall pay to the Administrative Agent, for the
account of the L/C Participants, a letter of credit commission with respect to
each Letter of Credit in the amount equal to the daily amount available to be
drawn under such Letter of Credit times the Applicable Margin with respect to
LIBOR Rate Loans (determined on a per annum basis), but in no event less than
$2,000 for each Letter of Credit.  Such commission shall be payable quarterly in
arrears on the last Business Day of each calendar quarter, on the Maturity Date
and, except as otherwise provided in penultimate sentence of this paragraph,
thereafter on demand of the Administrative Agent.  The Administrative Agent
shall, promptly following its receipt thereof, distribute to the applicable
Issuing Lender and the L/C Participants all commissions received pursuant to
this Section 3.3 in accordance with their respective Commitment
Percentages.  With respect to any Letter of Credit with an expiration date after
the Maturity Date, the Borrower shall pay to the Administrative Agent, for the
account of the applicable Issuing Lender, a letter of credit commission with
respect to each such Letter of Credit in the amount equal to the daily amount
available to be drawn under such Letter of Credit following the Maturity Date
times 2.00% (determined on a per annum basis), such commission to be payable
quarterly in arrears on the last Business Day of each calendar quarter.  The
Borrower’s obligations under the preceding sentence shall survive the
termination of the Commitments and the repayment, satisfaction or discharge of
all other obligations under any Loan Document.
 
(b)            Issuance Fee.  In addition to the foregoing commission, the
Borrower shall pay directly to the applicable Issuing Lender, for its own
account, an issuance fee with respect to each Letter of Credit issued by such
Issuing Lender as set forth in the Fee Letter executed by such Issuing
Lender.  Such issuance fee shall be payable quarterly in arrears on the last
Business Day of each calendar quarter commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Maturity Date and
thereafter on demand of the applicable Issuing Lender.
 
(c)            Other Costs.  In addition to the foregoing fees and commissions,
the Borrower shall pay or reimburse each Issuing Lender for such normal and
customary costs and expenses as are incurred or charged by such Issuing Lender
in issuing, effecting payment under, amending or otherwise administering any
Letter of Credit issued by it.
 
SECTION 3.4   L/C Participations.
 
(a)            Each Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce each Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Commitment Percentage in
each Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit issued by it hereunder and the amount of each draft paid by such
Issuing Lender thereunder.  Each L/C Participant unconditionally and irrevocably
agrees with each Issuing Lender that, if a draft is paid under any Letter of
Credit issued by each Issuing Lender for which such Issuing Lender is not
reimbursed in full by the Borrower through a Loan or otherwise in accordance
with the terms of this Agreement, such L/C Participant shall pay to such Issuing
Lender upon demand at such Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Commitment Percentage of the amount of
such draft, or any part thereof, which is not so reimbursed.  Such payments
shall be made in the same currency in which such Letter of Credit was issued.
 
 
- 35 -

--------------------------------------------------------------------------------

 
 
(b)            Upon becoming aware of any amount required to be paid by any L/C
Participant to any Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit issued by it, such Issuing Lender shall notify the Administrative
Agent of such unreimbursed amount and the Administrative Agent shall notify each
L/C Participant (with a copy to the applicable Issuing Lender) of the amount,
currency and due date of such required payment and such L/C Participant shall
pay to the Administrative Agent (which, in turn, shall pay such Issuing Lender)
the amount specified on the applicable due date in the currency specified.  If
any such amount is paid to such Issuing Lender after the date such payment is
due, such L/C Participant shall pay to such Issuing Lender on demand, in
addition to such amount, the product of (i) such amount, times (ii) in the event
such amount is denominated in Dollars, the daily average Federal Funds Rate, or
in the event such amount is denominated in an Alternative Currency, a rate equal
to the cost to the applicable Issuing Lender of funding such amount, in each
case, as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to such Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360.  A certificate of such Issuing Lender with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.  With respect to payment to such Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 12:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 12:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.
 
(c)            Whenever, at any time after any Issuing Lender has made payment
under any Letter of Credit issued by it and has received from any L/C
Participant its Commitment Percentage of such payment in accordance with this
Section, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise), or any payment of
interest on account thereof, such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, that in the event that any
such payment received by such Issuing Lender shall be required to be returned by
such Issuing Lender, such L/C Participant shall return to such Issuing Lender
the portion thereof previously distributed by such Issuing Lender to it.
 
 
- 36 -

--------------------------------------------------------------------------------

 
 
SECTION 3.5   Reimbursement Obligation of the Borrower.  In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Loan as provided for in this Section or with funds from
other sources), in same day funds and in the same currency as such drawing, the
applicable Issuing Lender within one (1) Business Day of date on which such
Issuing Lender notifies the Borrower of the date, amount and currency of a draft
paid by it under any Letter of Credit for the amount of (a) such draft so paid
and (b) any amounts referred to in Section 3.3(c) incurred by such Issuing
Lender in connection with such payment.  Unless the Borrower shall immediately
notify such Issuing Lender that the Borrower intends to reimburse such Issuing
Lender for such drawing from other sources or funds, the Borrower shall be
deemed to have timely given a Notice of Borrowing to the Administrative Agent
requesting that the Lenders make a Loan bearing interest at the Base Rate on the
applicable repayment date in the amount of (a) such draft so paid (in the case
of a draft paid in an Alternative Currency, such amount shall be the Dollar
Equivalent of such draft on the applicable repayment date) and (b) any amounts
referred to in Section 3.3(c) incurred by such Issuing Lender in connection with
such payment, and the Lenders shall make a Loan bearing interest at the Base
Rate in such amount, the proceeds of which shall be applied to reimburse such
Issuing Lender for the amount of the related drawing and costs and
expenses.  Each Lender acknowledges and agrees that its obligation to fund a
Loan in accordance with this Section to reimburse such Issuing Lender for any
draft paid under a Letter of Credit issued by it is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, non-satisfaction of the conditions set forth in Section 2.3(a) or
Article VI.  If the Borrower has elected to pay the amount of such drawing with
funds from other sources and shall fail to reimburse such Issuing Lender as
provided above, the unreimbursed amount of such drawing shall bear interest at
the rate which would be payable on any outstanding Base Rate Loans which were
then overdue from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full.
 
SECTION 3.6   Obligations Absolute.  The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment which the Borrower may have
or have had against the applicable Issuing Lender or any beneficiary of a Letter
of Credit or any other Person.  The Borrower also agrees that the applicable
Issuing Lender and the L/C Participants shall not be responsible for, and the
Borrower’s Reimbursement Obligation under Section 3.5 shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee.  No Issuing
Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit issued by it, except for
errors or omissions caused by such Issuing Lender’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by final
nonappealable judgment.  The Borrower agrees that any action taken or omitted by
any Issuing Lender under or in connection with any Letter of Credit issued by it
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct shall be binding on the Borrower and shall not result in
any liability of such Issuing Lender or any L/C Participant to the
Borrower.  The responsibility of any Issuing Lender to the Borrower in
connection with any draft presented for payment under any Letter of Credit
issued to it shall, in addition to any payment obligation expressly provided for
in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment substantially conforms to the requirements under such Letter of
Credit.
 
 
- 37 -

--------------------------------------------------------------------------------

 
 
SECTION 3.7   Effect of Letter of Credit Application.  To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.
 
SECTION 3.8   Resignation of Issuing Lenders.
 
(a)            Any Lender may at any time resign from its role as an Issuing
Lender hereunder upon not less than thirty (30) days prior notice to the
Borrower and the Administrative Agent (or such shorter period of time as may be
acceptable to the Borrower and the Administrative Agent); provided that at the
time of such resignation, there is at least one other Issuing Lender.
 
(b)            Any resigning Issuing Lender shall retain all the rights, powers,
privileges and duties of an Issuing Lender hereunder with respect to all Letters
of Credit issued by it that are outstanding as of the effective date of its
resignation as an Issuing Lender and all L/C Obligations with respect thereto
(including, without limitation, the right to require the Revolving Credit
Lenders to take such actions as are required under Section 3.4).
 
SECTION 3.9   Reporting of Letter of Credit Information and L/C Commitment.  At
any time that there is an Issuing Lender that is not also the financial
institution acting as Administrative Agent, then (a) on the last Business Day of
each calendar month, (b) on each date that a Letter of Credit is amended,
terminated or otherwise expires, (c) on each date that a Letter of Credit is
issued or the expiry date of a Letter of Credit is extended, and (d) upon the
request of the Administrative Agent, each Issuing Lender (or, in the case of
clauses (b), (c) or (d) of this Section, the applicable Issuing Lender) shall
deliver to the Administrative Agent a report setting forth in form and detail
reasonably satisfactory to the Administrative Agent information (including,
without limitation, any reimbursement, Cash Collateral, or termination in
respect of Letters of Credit issued by such Issuing Lender) with respect to each
Letter of Credit issued by such Issuing Lender that is outstanding
hereunder.  In addition, each Issuing Lender shall provide notice to the
Administrative Agent of its L/C Commitment, or any change thereto, promptly upon
it becoming an Issuing Lender or making any change to its L/C Commitment.  No
failure on the part of any Issuing Lender to provide such information pursuant
to this Section 3.9 shall limit the obligations of the Borrower or any Lender
hereunder with respect to its reimbursement and participation obligations
hereunder.
 
SECTION 3.10   Letters of Credit Issued for Subsidiaries.  Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse, or to cause the applicable Subsidiary to reimburse, the
applicable Issuing Lender hereunder for any and all drawings under such Letter
of Credit.  The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of any of its Subsidiaries inures to the benefit of the
Borrower and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
 
 
- 38 -

--------------------------------------------------------------------------------

 
 
SECTION 3.11   Cash Collateral Upon Termination of Commitments.  In the event
the Borrower terminates the Commitment pursuant to Section 2.5 and there are
outstanding Letters of Credit at such time, the Borrower shall grant to the
Administrative Agent, for the benefit of the applicable Issuing Lenders, Cash
Collateral in an amount equal to 103% of the L/C Obligations of such Letters of
Credit to be held as security for payment of the Borrower’s obligations to
reimburse the applicable Issuing Lenders for amounts drawn on such Letters of
Credit.
 
ARTICLE IV.
 
RESERVED
 
ARTICLE V.
 
GENERAL LOAN PROVISIONS
SECTION 5.1   Interest.
 
(a)            Interest Rate Options.  Subject to the provisions of this
Section, at the election of the Borrower, Loans shall bear interest at (i) the
Base Rate plus the Applicable Margin or (ii) the LIBOR Rate plus the Applicable
Margin (provided that the LIBOR Rate shall not be available until three (3)
Business Days after the Closing Date unless the Borrower has delivered to the
Administrative Agent a letter in form and substance reasonably satisfactory to
the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 5.9 of this Agreement).  The Borrower shall select the rate of interest
and Interest Period, if any, applicable to any Loan at the time a Notice of
Borrowing is given or at the time a Notice of Conversion/Continuation is given
pursuant to Section 5.2.  Any Loan or any portion thereof as to which the
Borrower has not duly specified an interest rate as provided herein shall be
deemed a Base Rate Loan.
 
(b)            Interest Periods.  In connection with each LIBOR Rate Loan, the
Borrower, by giving notice at the times described in Section 2.3 or 5.2, as
applicable, shall elect an interest period (each, an “Interest Period”) to be
applicable to such Loan, which Interest Period shall be a period of one (1), two
(2) or three (3) months; provided that:
 
(i)           the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;
 
(ii)           if any Interest Period would otherwise expire on a day that is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, that if any Interest Period with respect to a LIBOR Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;
 
 
- 39 -

--------------------------------------------------------------------------------

 
 
(iii)           any Interest Period with respect to a LIBOR Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the relevant calendar
month at the end of such Interest Period;
 
(iv)           no Interest Period shall extend beyond the Maturity Date; and
 
(v)           there shall be no more than six (6) Interest Periods in effect at
any time.
 
(c)            Default Rate.  Subject to Section 10.3, (i) immediately upon the
occurrence and during the continuance of an Event of Default under Section
10.1(a), (b), (i) or (j), or (ii) at the election of the Required Lenders, upon
the occurrence and during the continuance of any other Event of Default, (A) the
Borrower shall no longer have the option to request LIBOR Rate Loans, (B) all
outstanding LIBOR Rate Loans shall bear interest at a rate per annum of two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to LIBOR Rate Loans until the end of the applicable Interest Period
and thereafter at a rate equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans, (C) all
outstanding Base Rate Loans and other Obligations arising hereunder or under any
other Loan Document shall bear interest at a rate per annum equal to two percent
(2%) in excess of the rate (including the Applicable Margin) then applicable to
Base Rate Loans or such other Obligations arising hereunder or under any other
Loan Document and (D) all accrued and unpaid interest under clauses (B) and (C)
above shall be due and payable on demand of the Administrative Agent.  Interest
shall continue to accrue on the Obligations after the filing by or against the
Borrower of any petition seeking any relief in bankruptcy or under any Debtor
Relief Law.
 
(d)            Interest Payment and Computation.  Interest on each Base Rate
Loan shall be due and payable in arrears on the last Business Day of each
calendar quarter commencing September 27, 2014; and interest on each LIBOR Rate
Loan shall be due and payable on the last day of each Interest Period applicable
thereto.  All computations of interest for Base Rate Loans when the Base Rate is
determined by the Prime Rate shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed.  All other computations of
fees and interest provided hereunder shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365/366-day year).
 
(e)            Maximum Rate.  In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the highest rate
permissible under any Applicable Law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto.  In the event that such
a court determines that the Lenders have charged or received interest hereunder
in excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations on a
pro rata basis.  It is the intent hereof that the Borrower not pay or contract
to pay, and that neither the Administrative Agent nor any Lender receive or
contract to receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may be paid by the Borrower under Applicable Law.
 
 
- 40 -

--------------------------------------------------------------------------------

 
 
SECTION 5.2   Notice and Manner of Conversion or Continuation of
Loans.  Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans in a principal amount equal to $1,000,000 or any
whole multiple of $1,000,000 in excess thereof into one or more LIBOR Rate Loans
and (b) upon the expiration of any Interest Period, continue such LIBOR Rate
Loans as LIBOR Rate Loans.  Whenever the Borrower desires to convert or continue
Loans as LIBOR Rate Loans, the Borrower shall give the Administrative Agent
irrevocable prior written notice in the form attached as Exhibit F (a “Notice of
Conversion/Continuation”) not later than 10:00 a.m. three (3) Business Days
before the day on which a proposed conversion or continuation of such Loan is to
be effective specifying (A) the Loans to be converted or continued and the last
day of the Interest Period therefor, (B) the effective date of such conversion
or continuation (which shall be a Business Day), (C) the principal amount of
such Loans to be converted or continued, and (D) the Interest Period to be
applicable to such converted or continued LIBOR Rate Loan.  The Administrative
Agent shall promptly notify the Lenders of such Notice of
Conversion/Continuation.  If the Borrower does not deliver a Notice of
Conversion/Continuation with respect to LIBOR Rate Loans prior to the expiration
of the Interest Period applicable thereto, it shall be deemed a request to
convert such Loans into Base Rate Loans.  If the Borrower requests a conversion
to, or a continuation of, LIBOR Rate Loans, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
 
SECTION 5.3   Fees.
 
(a)            Commitment Fee.  Commencing on the Closing Date, subject to
Section 5.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Lenders, a non-refundable commitment fee (the “Commitment
Fee”) at a rate per annum equal to the Applicable Margin on the average daily
unused portion of the Commitment of the Lenders (other than the Defaulting
Lenders, if any).  The Commitment Fee shall be payable in arrears on the last
Business Day of each calendar quarter during the term of this Agreement
commencing September 27, 2014 and ending on the date upon which the Commitments
have been terminated.  The Commitment Fee shall be distributed by the
Administrative Agent to the Lenders (other than any Defaulting Lender) pro rata
in accordance with such Lenders’ respective Commitment Percentages.
 
(b)            Other Fees.  The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in their Fee Letter.  On the Closing Date, the Borrower
shall pay to the Administrative Agent, for the account of the Lenders, such
upfront fees as shall have been separately agreed upon in writing.
 
 
- 41 -

--------------------------------------------------------------------------------

 
 
SECTION 5.4   Manner of Payment.
 
(a)            Sharing of Payments.  Each payment by the Borrower on account of
the principal of or interest on the Loans or of any fee, commission or other
amounts (including the Reimbursement Obligations) payable to the Lenders under
this Agreement shall be made not later than 12:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any set off,
counterclaim or deduction whatsoever.  Any payment received after such time but
before 1:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 10.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day.  Any payment received after 1:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes.  Upon receipt by the Administrative Agent of each such payment,
the Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage (or other applicable share as
provided herein) of such payment and shall wire advice of the amount of such
credit to each Lender.  Each payment to the Administrative Agent of any Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of such Issuing Lender or the L/C Participants, as the case may
be.  Each payment to the Administrative Agent of Administrative Agent’s fees or
expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 5.9, 5.10, 5.11 or 12.3 shall be
paid to the Administrative Agent for the account of the applicable
Lender.  Subject to Section 5.1(b)(ii), if any payment under this Agreement
shall be specified to be made upon a day which is not a Business Day, it shall
be made on the next succeeding day which is a Business Day and such extension of
time shall in such case be included in computing any interest if payable along
with such payment.
 
(b)            Defaulting Lenders.  Notwithstanding the foregoing clause (a), if
there exists a Defaulting Lender each payment by the Borrower to such Defaulting
Lender hereunder shall be applied in accordance with Section 5.15(a)(ii).
 
SECTION 5.5   Evidence of Indebtedness.
 
(a)            Extensions of Credit.  The Extensions of Credit made by each
Lender and each Issuing Lender shall be evidenced by one or more accounts or
records maintained by such Lender or such Issuing Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender or the applicable
Issuing Lender shall be conclusive absent manifest error of the amount of the
Extensions of Credit made by the Lenders or such Issuing Lender to the Borrower
and its Subsidiaries and the interest and payments thereon.  Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender or any Issuing Lender and the Register and
corresponding accounts and records of the Administrative Agent in respect of
such matters, the Register and the corresponding accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and record thereon the
date, amount and maturity of its Loans and payments with respect thereto.
 
 
- 42 -

--------------------------------------------------------------------------------

 
 
(b)            Participations. In addition to the accounts and records referred
to in subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit.  In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
 
SECTION 5.6   Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations (other than pursuant to Sections 5.9, 5.10, 5.11 or 12.3) greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that
 
(i)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and
 
(ii)           the provisions of this paragraph shall not be construed to apply
to (A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to the Borrower or any of its Subsidiaries (as to which the
provisions of this paragraph shall apply).
 
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
 
 
- 43 -

--------------------------------------------------------------------------------

 
 
SECTION 5.7   Administrative Agent’s Clawback.
 
(a)            Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender (i) in the
case of Base Rate Loans, not later than 12:00 noon on the date of any borrowing
and (ii) otherwise prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.3(b) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the daily average
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
 
(b)            Payments by the Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
(c)            Nature of Obligations of Lenders Regarding Extensions of
Credit.  The obligations of the Lenders under this Agreement to make the Loans
and issue or participate in Letters of Credit are several and are not joint or
joint and several.  The failure of any Lender to make available its Commitment
Percentage of any Loan requested by the Borrower shall not relieve it or any
other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on the borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Commitment
Percentage of such Loan available on the borrowing date.
 
SECTION 5.8   Changed Circumstances.
 
 
 
- 44 -

--------------------------------------------------------------------------------

 
 
(a)            Circumstances Affecting LIBOR Rate Availability.  In connection
with any request for a LIBOR Rate Loan or a conversion to or continuation
thereof, if for any reason (i) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Loan, (ii) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that reasonable and adequate means do not
exist for the ascertaining the LIBOR Rate for such Interest Period with respect
to a proposed LIBOR Rate Loan or (iii) the Required Lenders shall determine
(which determination shall be conclusive and binding absent manifest error) that
the LIBOR Rate does not adequately and fairly reflect the cost to such Lenders
of making or maintaining such Loans during such Interest Period, then the
Administrative Agent shall promptly give notice thereof to the
Borrower.  Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, the obligation of the Lenders to make LIBOR
Rate Loans and the right of the Borrower to convert any Loan to or continue any
Loan as a LIBOR Rate Loan shall be suspended, and the Borrower shall either (i)
repay in full (or cause to be repaid in full) the then outstanding principal
amount of each such LIBOR Rate Loan together with accrued interest thereon
(subject to Section 5.1(e)), on the last day of the then current Interest Period
applicable to such LIBOR Rate Loan; or (ii) convert the then outstanding
principal amount of each such LIBOR Rate Loan to a Base Rate Loan as of the last
day of such Interest Period.
 
(b)            Laws Affecting LIBOR Rate Availability.  If, after the Closing
Date, any Change in Law shall make it unlawful or impossible for any of the
Lenders (or any of their respective Lending Offices) to honor its obligations
hereunder to make or maintain any LIBOR Rate Loan, such Lender shall promptly
give notice thereof to the Administrative Agent and the Administrative Agent
shall promptly give notice to the Borrower and the other Lenders.  Thereafter,
until the Administrative Agent notifies the Borrower that such circumstances no
longer exist, (i) the obligations of the Lenders to make LIBOR Rate Loans, and
the right of the Borrower to convert any Loan to a LIBOR Rate Loan or continue
any Loan as a LIBOR Rate Loan shall be suspended and thereafter the Borrower may
select only Base Rate Loans and (ii) if any of the Lenders may not lawfully
continue to maintain a LIBOR Rate Loan to the end of the then current Interest
Period applicable thereto, the applicable Loan shall immediately be converted to
a Base Rate Loan for the remainder of such Interest Period.
 
SECTION 5.9   Indemnity.  The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained but excluding the Applicable Margin or any profit) which may arise or
be attributable to each Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Loan (a) as a consequence
of any failure by the Borrower to make any payment when due of any amount due
hereunder in connection with a LIBOR Rate Loan, (b) due to any failure of the
Borrower to borrow, continue or convert a LIBOR Rate Loan on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation or (c)
due to any payment, prepayment or conversion of any LIBOR Rate Loan on a date
other than the last day of the Interest Period therefor.  The amount of such
loss or expense shall be determined, in the applicable Lender’s sole discretion,
based upon the assumption that such Lender funded its Commitment Percentage of
the LIBOR Rate Loans in the London interbank market and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical.  A certificate of such Lender setting forth the basis for determining
such amount or amounts necessary to compensate such Lender shall be forwarded to
the Borrower through the Administrative Agent and shall be conclusively presumed
to be correct save for manifest error.
 
 
- 45 -

--------------------------------------------------------------------------------

 
 
SECTION 5.10   Increased Costs.
 
(a)            Increased Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or any Issuing Lender;
 
(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Other Connection Taxes that are imposed on or measured by
net income (however denominated) or that are franchise Taxes or branch profits
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, or
 
(iii)           impose on any Lender or any Issuing Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or LIBOR Rate Loans made by such Lender or any Letter
of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender, such Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any LIBOR Rate Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender, such Issuing
Lender or such other Recipient of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender, such Issuing Lender or such other Recipient hereunder (whether
of principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, the Borrower shall promptly pay
to any such Lender, such Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such Issuing
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
 
(b)            Capital Requirements.  If any Lender or any Issuing Lender
determines that any Change in Law affecting such Lender or such Issuing Lender
or any lending office of such Lender or such Lender’s or such Issuing Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s or such
Issuing Lender’s capital or on the capital of such Lender’s or such Issuing
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Lender, to a level below that which such Lender or such Issuing Lender or such
Lender’s or such Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Lender’s policies and the policies of such Lender’s or such Issuing Lender’s
holding company with respect to capital adequacy), then from time to time upon
written request of such Lender or such Issuing Lender, as the case may be, the
Borrower shall promptly pay to such Lender or such Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Issuing Lender or such Lender’s or such Issuing Lender’s holding company for any
such reduction suffered.
 
 
- 46 -

--------------------------------------------------------------------------------

 
 
(c)            Certificates for Reimbursement.  A certificate of a Lender or an
Issuing Lender or such other Recipient setting forth the amount or amounts
necessary to compensate such Lender or such Issuing Lender, such other Recipient
or any of their respective holding companies, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or such
Issuing Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.
 
(d)            Delay in Requests.  Failure or delay on the part of any Lender or
any Issuing Lender or such other Recipient to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s or such Issuing
Lender’s or such other Recipient’s right to demand such compensation; provided
that the Borrower shall not be required to compensate any Lender or any Issuing
Lender or any other Recipient pursuant to this Section for any increased costs
incurred or reductions suffered more than six (6) months prior to the date that
such Lender or such Issuing Lender or such other Recipient, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions, and of such Lender’s or such Issuing Lender’s or such other
Recipient’s intention to claim compensation therefor (except that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof).
 
SECTION 5.11   Taxes.
 
(a)            Defined Terms.  For purposes of this Section 5.11, the term
“Lender” includes any Issuing Lender and the term “Applicable Law” includes
FATCA.
 
(b)            Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable
Law.  If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Credit Party shall be increased as necessary
so that after such deduction or withholding has been made (including such
deductions and withholdings of Indemnified Taxes applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.
 
 
- 47 -

--------------------------------------------------------------------------------

 
 
(c)            Payment of Other Taxes by the Credit Parties.  The Credit Parties
shall timely pay to the relevant Governmental Authority in accordance with
Applicable Law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.
 
(d)            Indemnification by the Credit Parties.  The Credit Parties shall
jointly and severally indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or, without duplication of Section
5.11(b),  required to be withheld or deducted from a payment to such Recipient
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Recipient (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Recipient, shall be conclusive absent manifest error.
 
(e)            Evidence of Payments.  As soon as practicable after any payment
of Indemnified Taxes or Other Taxes by any Credit Party to a Governmental
Authority pursuant to this Section 5.11, such Credit Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(f)            Status of Lenders.  (1) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
5.11(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
 
(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,
 
(A)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
 
- 48 -

--------------------------------------------------------------------------------

 
 
(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
(2)           executed originals of IRS Form W-8ECI;
 
(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or
 
(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;
 
(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
 
- 49 -

--------------------------------------------------------------------------------

 
 
(D)           if a payment made to a Recipient under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
 
Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
(g)            Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 5.11
(including by the payment of additional amounts pursuant to this Section 5.11),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
 
- 50 -

--------------------------------------------------------------------------------

 
 
(h)            Indemnification of the Administrative Agent.  Each Lender shall
severally indemnify the Administrative Agent within ten (10) days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that any Credit Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Credit Parties to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 12.10(e) relating to the maintenance of
a Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h).  The agreements in
paragraph (h) shall survive the resignation and/or replacement of the
Administrative Agent.
 
(i)            Survival.  Each party’s obligations under this Section 5.11 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
 
SECTION 5.12   Mitigation Obligations; Replacement of Lenders.
 
(a)            Designation of a Different Lending Office.  If any Lender
requests compensation under Section 5.10, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.11, then such
Lender shall, at the request of the Borrower, use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
5.10 or Section 5.11, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)            Replacement of Lenders.  If any Lender requests compensation
under Section 5.10, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 5.12(a), or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.10), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 5.10 or 5.11) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
 
 
- 51 -

--------------------------------------------------------------------------------

 
 
(i)           the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 12.10;
 
(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letters of
Credit, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal,
funded participations and accrued interest and fees) or the Borrower (in the
case of all other amounts);
 
(iii)           in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter;
 
(iv)           such assignment does not conflict with Applicable Law; and
 
(v)           in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
SECTION 5.13   Increase of Commitments.
 
(a)            Subject to Section 5.13(b), the Borrower may increase the
Commitments then in effect by entering into an Incremental Commitment Agreement
with one or more banks or financial institutions (each an “Incremental Lender”),
pursuant to which each such Incremental Lender’s Commitment shall be increased
or, if such Incremental Lender was not a Lender prior to entering such
Incremental Commitment Agreement, pursuant to which such Incremental Lender
makes and is allocated a Commitment.  Any proposed Incremental Lender offered or
approached to provide all or a portion of the increased Commitments may elect or
decline, in its sole discretion, to provide such increased Commitment.
 
(b)           Any increase in the Commitments pursuant to this Section 5.13 will
be subject to the satisfaction of the following conditions:
 
(i)           at the time of and immediately after giving effect to such
increase, no Default or Event of Default has occurred and is continuing;
 
 
- 52 -

--------------------------------------------------------------------------------

 
 
(ii)           the Borrower and each Incremental Lender shall have executed and
delivered an Incremental Commitment Agreement and each Incremental Lender, if
not already a Lender, shall have delivered to the Administrative Agent a
completed Administrative Questionnaire;
 
(iii)           the Administrative Agent shall have delivered its prior written
consent, which consent shall not be unreasonably withheld, to each such
Incremental Lender, unless such Incremental Lender is already a Lender or is an
Affiliate of a Lender;
 
(iv)           each such increase shall be at least $15,000,000;
 
(v)           the cumulative increase in Commitments pursuant to this Section
5.13 shall not exceed $100,000,000;
 
(vi)           on the effective date of such increase, no LIBOR Rate Loan shall
be outstanding or if any LIBOR Rate Loans are outstanding, then the effective
date of such increase will be the last day of the Interest Period in respect of
such LIBOR Rate Loans unless the Borrower pays any amounts required to be paid
pursuant to Section 5.9;
 
(vii)           the aggregate amount of the Lenders’ Commitments shall not
exceed $350,000,000 without the approval of all Lenders; and
 
(viii)           the Administrative Agent shall have received such corporate
resolutions of the Borrower and legal opinions of counsel to the Borrower as the
Administrative Agent may reasonably request with respect thereto, in each case,
in form and substance reasonably satisfactory to the Administrative Agent.
 
(c)           Upon the effectiveness of each Incremental Commitment Agreement
executed by an Incremental Lender, (i) such Incremental Lender will become a
Lender for all purposes and to the same extent as if originally a party hereto
and will be bound by and entitled to the benefits of this Agreement, (ii) the
Commitments will be deemed to include the new or increased Commitment of such
Incremental Lender, and (iii) such Incremental Lender shall purchase a pro rata
portion of the outstanding Loans (and participation interests in Letters of
Credit) from each of the other Lenders (and such Lenders hereby agree to sell
and to take all such further action to effectuate such sale) so that each Lender
(including each Incremental Lender) holds its Commitment Percentage of the
Outstandings.
 
(d)           Upon its receipt of a duly completed Incremental Commitment
Agreement, executed by the Borrower and each Incremental Lender party thereto,
and the Administrative Questionnaire referred to in Section 5.13(b)(ii), and
subject to the satisfaction of the other conditions of Section 5.13, the
Administrative Agent shall accept such Incremental Commitment Agreement and
record the information contained therein in the Register.  No increase in the
aggregate Commitments will be effective for purposes of this Agreement unless
the relevant Incremental Commitment Agreement shall have been delivered to the
Administrative Agent.
 
SECTION 5.14   Cash Collateral.  At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Lender (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the Fronting Exposure of such
Issuing Lender with respect to such Defaulting Lender (determined after giving
effect to Section 5.15(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.
 
 
- 53 -

--------------------------------------------------------------------------------

 
 
(a)            Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of each Issuing Lender, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations, to be applied pursuant to subsection (b) below.  If
at any time the Administrative Agent determines that Cash Collateral is subject
to any right or claim of any Person other than the Administrative Agent and each
Issuing Lender as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).
 
(b)            Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section 5.14 or Section
5.15 in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
 
(c)            Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce the Fronting Exposure of any Issuing Lender
shall no longer be required to be held as Cash Collateral pursuant to this
Section 5.14 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent and the Issuing
Lenders that there exists Cash Collateral in excess of the Minimum Collateral
Amount in which case such excess amount will be promptly returned to the
Borrower, to the extent such Cash Collateral was provided by the Borrower;
provided that, subject to Section 5.15, the Person providing Cash Collateral and
the Issuing Lender may agree that Cash Collateral shall be held to support
future anticipated Fronting Exposure or other obligations.
 
SECTION 5.15   Defaulting Lenders.
 
(a)            Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:
 
(i)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders and in
the last sentence of Section 12.2.
 
 
- 54 -

--------------------------------------------------------------------------------

 
 
(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders hereunder; third, to Cash
Collateralize the Fronting Exposure of the Issuing Lenders with respect to such
Defaulting Lender in accordance with Section 5.14; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan or funded participation in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a deposit account and released pro rata in order
to (A) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans and funded participations under this Agreement and (B)
Cash Collateralize the Issuing Lenders’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 5.14; sixth, to the payment of any
amounts owing to the Lenders or the Issuing Lenders as a result of any judgment
of a court of competent jurisdiction obtained by any Lender or any Issuing
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (1) such payment is a payment of the principal amount of any Loans or
funded participations in Letters of Credit in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (2) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 6.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and funded participations in Letters of Credit owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or funded participations in Letters of Credit owed to,
such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with the Commitments without giving effect to Section 5.15(a)(iv).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 5.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
 
(iii)           Certain Fees.
 
(A)           No Defaulting Lender shall be entitled to receive any Commitment
Fee for any period during which that Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).
 
 
- 55 -

--------------------------------------------------------------------------------

 
 
(B)           Each Defaulting Lender shall be entitled to receive letter of
credit commissions pursuant to Section 3.3 for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Commitment
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 5.14.
 
(C)           With respect to any letter of credit commission not required to be
paid to any Defaulting Lender pursuant to clause (B) above, the Borrower shall
(1) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the applicable
Issuing Lender the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to the Issuing Lender’s Fronting Exposure to such
Defaulting Lender, and (3) not be required to pay the remaining amount of any
such fee.
 
(iv)           Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in L/C Obligations shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Commitment Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 6.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment.  No reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.
 
(v)           Cash Collateral.  If the reallocation described in clause (iv)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Lenders’ Fronting Exposure in accordance with the
procedures set forth in Section 5.14.
 
(b)            Defaulting Lender Cure.  If the Borrower, the Administrative
Agent and the Issuing Lenders agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held pro
rata by the Lenders in accordance with the Commitment without giving effect to
Section 5.15(a)(iv), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
 
 
- 56 -

--------------------------------------------------------------------------------

 
 
ARTICLE VI.
 
CONDITIONS OF CLOSING AND BORROWING
 
SECTION 6.1   Conditions to Closing and Initial Extensions of Credit.  The
closing of this Agreement and making of the initial Loan or issuance or
participation in the initial Letter of Credit, if any, are subject to the
satisfaction of each of the following conditions (or waiver in accordance with
Section 12.2):
 
(a)            Executed Loan Documents.  This Agreement, a Note in favor of each
Lender requesting a Note, the Security Documents and the Subsidiary Guaranty
Agreement together with any other applicable Loan Documents, shall have been
duly authorized, executed and delivered to the Administrative Agent by the
parties thereto, shall be in full force and effect and no Default or Event of
Default shall exist hereunder or thereunder.
 
(b)            Closing Certificates; Etc.  The Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:
 
(i)           Officer’s Certificate.  A certificate from a Responsible Officer
of the Borrower to the effect that (A) all representations and warranties of the
Credit Parties contained in this Agreement and the other Loan Documents are
true, correct and complete in all material respects (except to the extent any
such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true, correct and complete in all respects); (B) after giving effect to the
Transactions, no Default or Event of Default has occurred and is continuing; (C)
since March 29, 2014, no event has occurred or condition arisen, either
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect; and (D) each of the Credit Parties, as applicable, has
satisfied each of the conditions set forth in Section 6.1, to the extent such
conditions are not subject to the discretion or approval of the Administrative
Agent or any Lender.
 
(ii)           Certificate of Secretary of each Credit Party.  A certificate of
a Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (B) the bylaws or other governing document of such
Credit Party as in effect on the Closing Date, (C) resolutions duly adopted by
the board of directors (or other governing body) of such Credit Party
authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 6.1(b)(iii).
 
 
- 57 -

--------------------------------------------------------------------------------

 
 
(iii)           Certificates of Good Standing.  Certificates as of a recent date
of the good standing of each Credit Party under the laws of its jurisdiction of
organization and, as to the Borrower, a certificate of foreign qualification
from the State of Texas and, to the extent available, a certificate of the
relevant taxing authorities of such jurisdictions certifying that such Credit
Party has filed required tax returns and owes no delinquent taxes.
 
(iv)           Opinions of Counsel.  Favorable opinions of Vinson & Elkins
L.L.P., U.S. counsel to the Credit Parties, addressed to the Administrative
Agent and the Lenders with respect to the Credit Parties, the Loan Documents and
such other matters as the Lenders shall request (which such opinions shall
expressly permit reliance by permitted successors and assigns of the addressees
thereof).
 
(c)            Personal Property Collateral.
 
(i)           Filings and Recordings.  The Administrative Agent shall have
received all documents necessary for filing and recording to perfect the
security interests of the Administrative Agent, on behalf of the Secured
Parties, in the Collateral and the Administrative Agent shall have received
evidence reasonably satisfactory to the Administrative Agent that upon such
filings and recordations such security interests constitute valid and perfected
first priority Liens thereon (subject to Permitted Liens).
 
(ii)           Lien Search.  The Administrative Agent shall have received the
results of a Lien search (including a search as to judgments, pending
litigation, bankruptcy and tax matters), in form and substance reasonably
satisfactory thereto, made against the Credit Parties under the Uniform
Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in all assets of such
Credit Party, indicating among other things that the assets of each such Credit
Party are free and clear of any Lien (except for Permitted Liens).
 
(iii)           Property and Liability Insurance.  The Administrative Agent
shall have received, in each case in form and substance reasonably satisfactory
to the Administrative Agent, evidence of property, business interruption and
liability insurance covering each Credit Party (with appropriate endorsements
naming the Administrative Agent as lender's loss payee (and mortgagee, as
applicable) on all policies for property hazard insurance and as additional
insured on all policies for liability insurance), and if requested by the
Administrative Agent, copies of such insurance policies.
 
(d)            Consents; Defaults.  A certificate of a Responsible Officer of
the Borrower confirming on behalf of the Borrower that:
 
 
- 58 -

--------------------------------------------------------------------------------

 
 
(i)           Governmental and Third Party Approvals.  The Credit Parties have
received all material governmental, shareholder and third party consents and
approvals necessary in connection with the transactions contemplated by this
Agreement and the other Loan Documents.
 
(ii)           No Injunction, Etc.  No action, proceeding, suit or investigation
has been instituted or threatened before any Governmental Authority that could
reasonably be expected to have a Material Adverse Effect.
 
(e)            Financial Matters.
 
(i)           Financial Statements.  The Administrative Agent shall have
received (A) the audited Consolidated balance sheets of the Borrower and its
Subsidiaries and the related audited statements of income and retained earnings
and cash flows for the three Fiscal Years most recently ended prior to the
Closing Date for which such financial statements are available and (B) the
unaudited Consolidated balance sheet of the Borrower and its Subsidiaries and
related unaudited interim statements of income and retained earnings for each
quarterly period ended since the last audited financial statements for which
financial statements are available, in each case excluding Wolfson and its
Subsidiaries.
 
(ii)           Financial Projections.  The Administrative Agent shall have
received quarterly projections prepared by management of the Borrower of balance
sheets, income statements and cash flow statements of the Borrower and its
Subsidiaries for the year following the Closing Date, which shall not be
inconsistent with any financial information or projections previously delivered
to the Administrative Agent and, for the avoidance of doubt, excluding Wolfson
and its Subsidiaries.
 
(iii)           Financial Condition/Solvency Certificate.  The Borrower shall
have delivered to the Administrative Agent a certificate, in form and substance
satisfactory to the Administrative Agent, and certified as accurate by the chief
financial officer of the Borrower, that (A) after giving effect to the
Transactions, the Borrower and its Subsidiaries taken as a whole are Solvent,
(B) attached thereto are calculations evidencing compliance on a Pro Forma Basis
after giving effect to the Transactions with the covenants contained in Section
9.15 and (C) the financial projections previously delivered to the
Administrative Agent represent the good faith estimates (utilizing reasonable
assumptions) of the financial condition and operations of the Borrower and its
Subsidiaries, it being understood that (1) actual results may vary materially
from the projections, (2) the projections relate to future events and are not to
be viewed as facts, (3) the projections are subject to significant
uncertainties, many of which are beyond the control of the Borrower, (4) no
assurance can be given that the projections will be realized and (5) the
projections do not relate to Wolfson or its Subsidiaries.
 
(iv)           Payment at Closing. The Borrower shall have paid (A) to the
Administrative Agent and the Arranger, on behalf of itself and the Lenders, the
fees set forth or referenced in Section 5.3 and any other accrued and unpaid
fees or commissions due hereunder and (B) all reasonable fees, charges and
disbursements of one primary outside counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent accrued and unpaid and invoiced prior to or on the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).
 
 
- 59 -

--------------------------------------------------------------------------------

 
 
(f)            Wolfson Acquisition.  The Wolfson Acquisition shall have
occurred.
 
(g)            Miscellaneous.
 
(i)           Notice of Borrowing.  If Extensions of Credit are to occur on the
Closing Date, the Administrative Agent shall have received a Notice of Borrowing
from the Borrower in accordance with Section 2.3(a), and a Notice of Account
Designation specifying the account or accounts to which the proceeds of any
Loans made on or after the Closing Date are to be disbursed.
 
(ii)           PATRIOT Act.  The Borrower and each of the Subsidiary Guarantors
shall have provided to the Administrative Agent and the Lenders, at least five
Business Days prior to the Closing Date, the documentation and other information
requested by the Administrative Agent in order to comply with requirements of
applicable “know your customer” and anti-money laundering rules and regulations
including, without limitation, the PATRIOT Act.
 
(iii)           Existing Borrower Credit Agreement.  The Administrative Agent
shall have received satisfactory evidence that the Indebtedness and other
obligations under the Existing Borrower Credit Agreement have been satisfied or
will be satisfied with the proceeds of the initial Extensions of Credit, that
the commitments thereunder have been terminated and that all Liens securing the
Existing Borrower Credit Agreement, and all guarantees in respect thereof, have
been terminated and released.
 
(iv)           Other Documents.  All opinions, certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Agreement shall be satisfactory in form and substance to the
Administrative Agent.  The Administrative Agent shall have received copies of
all other documents, certificates and instruments reasonably requested thereby,
with respect to the transactions contemplated by this Agreement.
 
Without limiting the generality of the provisions of Section 11.3(c), for
purposes of determining compliance with the conditions specified in this Section
6.1, the Administrative Agent and each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.
 
 
- 60 -

--------------------------------------------------------------------------------

 
 
SECTION 6.2   Conditions to All Extensions of Credit.  The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extensions of Credit), convert or continue any Loan as a LIBOR Loan
and/or any Issuing Lender to issue or extend any Letter of Credit are subject to
the satisfaction of the following conditions precedent on the relevant
borrowing, continuation, conversion, issuance or extension date:
 
(a)            Continuation of Representations and Warranties.  The
representations and warranties contained in Article VII shall be true and
correct in all material respects, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects on
and as of such borrowing, continuation, conversion, issuance or extension date
with the same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects as of such earlier date).
 
(b)            No Existing Default.  No Default or Event of Default shall have
occurred and be continuing (i) on the borrowing, continuation or conversion date
with respect to such Loan or after giving effect to the Loans to be made,
continued or converted on such date or (ii) on the issuance or extension date
with respect to such Letter of Credit or after giving effect to the issuance or
extension of such Letter of Credit on such date.
 
(c)            Notices.  The Administrative Agent shall have received a Notice
of Borrowing or Notice of Conversion/Continuation, as applicable, from the
Borrower in accordance with Section 2.3(a) or Section 5.2, as applicable.
 
(d)            New Letters of Credit.  So long as any Lender is a Defaulting
Lender, the Issuing Lender shall not be required to issue, extend, renew or
increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto.
 
ARTICLE VII.
 
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
 
To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:
 
SECTION 7.1   Organization; Power; Qualification.  Each Credit Party and each
Subsidiary thereof (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation (to the
extent such jurisdiction provides for the designation of entities organized or
incorporated thereunder as existing in good standing), (b) has the power and
authority to own its Properties and to carry on its business as now being and
hereafter proposed to be conducted and (c) is duly qualified and authorized to
do business in each jurisdiction in which the character of its Properties or the
nature of its business requires such qualification and authorization except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to result in a Material Adverse Effect.  The
jurisdictions in which each Credit Party and each Subsidiary thereof are
organized and qualified to do business as of the Closing Date are described on
Schedule 7.1.
 
 
- 61 -

--------------------------------------------------------------------------------

 
 
SECTION 7.2   Ownership.  Each Subsidiary of the Borrower as of the Closing Date
is listed on Schedule 7.2.  As of the Closing Date, the capitalization of each
Subsidiary of the Borrower consists of the number of shares, issued and
outstanding, of such classes and series, with or without par value, described on
Schedule 7.2.  All such outstanding shares have been duly authorized and validly
issued and are fully paid and nonassessable (to the extent such concepts are
applicable to such entity) and, as of the Closing Date, are not subject to any
preemptive or similar rights, except as described in Schedule 7.2.  The
shareholders or other owners, as applicable, of each Subsidiary of the Borrower
and the number of shares owned by each as of the Closing Date are described on
Schedule 7.2.  As of the Closing Date, there are no outstanding stock purchase
warrants, subscriptions, options, securities, instruments or other rights of any
type or nature whatsoever, which are convertible into, exchangeable for or
otherwise provide for or require the issuance of Capital Stock of any Subsidiary
of the Borrower, except as described on Schedule 7.2.
 
SECTION 7.3   Authorization Enforceability.  Each Credit Party has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Agreement and each of
the other Loan Documents to which it is a party in accordance with their
respective terms.  This Agreement and each of the other Loan Documents have been
duly executed and delivered by the duly authorized officers of each Credit Party
that is a party thereto, and each such document constitutes the legal, valid and
binding obligation of each Credit Party that is a party thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.
 
SECTION 7.4   Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by each Credit Party of the Loan
Documents to which each such Person is a party, in accordance with their
respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby do not and will not, by the passage of time, the giving of
notice or otherwise, (a) require any Governmental Approval or violate any
Applicable Law relating to any Credit Party where the failure to obtain such
Governmental Approval or such violation could reasonably be expected to have a
Material Adverse Effect, (b) conflict with, result in a breach of or constitute
a default under the articles of incorporation, bylaws or other organizational
documents of any Credit Party, (c) conflict with, result in a breach of or
constitute a default under any indenture, agreement or other instrument to which
such Person is a party or by which any of its properties may be bound or any
Governmental Approval relating to such Person, which could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect,
(d) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Permitted Liens or (e)  require any consent or authorization of, filing
with, or other act in respect of, an arbitrator or Governmental Authority and no
consent of any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement, other than
(i) consents, authorizations, filings or other acts or consents previously
obtained or for which the failure to obtain or make could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect and
(ii) consents or filings under the UCC or other security filings.
 
 
- 62 -

--------------------------------------------------------------------------------

 
 
SECTION 7.5   Compliance with Law; Governmental Approvals.  Each Credit Party
and each Subsidiary thereof (a) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to its knowledge, threatened attack by direct or collateral
proceeding, (b) is in compliance with each Governmental Approval applicable to
it and in compliance with all other Applicable Laws relating to it or any of its
respective properties and (c) has timely filed all material reports, documents
and other materials required to be filed by it under all Applicable Laws with
any Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law, except in each case for
clauses (a), (b) or (c) where the failure to have, comply or file could not
reasonably be expected to have a Material Adverse Effect.
 
SECTION 7.6   Tax Returns and Payments.  Each Credit Party and each Subsidiary
thereof has prepared in an accurate and complete manner and duly filed or caused
to be filed all federal, state, local and other tax returns required by
Applicable Law to be filed (or obtained extensions therefor), and has paid, or
made adequate provision for the payment of, all federal, state, local and other
taxes, assessments and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable except, in each case,
(a) Taxes that are being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided for on
the books of the relevant Credit Party or Subsidiary or (b) to the extent that
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.  There is no ongoing audit or examination or, to the knowledge
of the Borrower, other investigation by any Governmental Authority of the tax
liability of any Credit Party or any Subsidiary thereof that could reasonably be
expected to result in a Material Adverse Effect.  No Governmental Authority has
asserted any Lien or other material claim against any Credit Party or any
Subsidiary thereof with respect to unpaid taxes which has not been discharged or
resolved (other than (a) any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of the
relevant Credit Party or Subsidiary and (b) Permitted Liens).
 
SECTION 7.7   Intellectual Property Matters.  Each Credit Party and each
Subsidiary thereof owns or possesses rights to use all material franchises,
licenses, copyrights, copyright applications, patents, patent rights or
licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights and other rights with
respect to the foregoing which are reasonably necessary to conduct its
business.  No event has occurred which permits, or after notice or lapse of time
or both would permit, the revocation or termination of any such rights, and no
Credit Party nor any Subsidiary thereof is liable to any Person for infringement
under Applicable Law with respect to any such rights as a result of its business
operations, except, in each case, as could not reasonably be expected to have a
Material Adverse Effect.
 
 
- 63 -

--------------------------------------------------------------------------------

 
 
SECTION 7.8   Environmental Matters.  Except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
 
(a)            The properties owned, leased or operated by each Credit Party and
each Subsidiary thereof now or in the past do not contain, and to their
knowledge have not previously contained, any Hazardous Materials in amounts or
concentrations which constitute or constituted a violation of applicable
Environmental Laws;
 
(b)            To the knowledge of the Borrower and its Subsidiaries, each
Credit Party and each Subsidiary thereof and such properties and all operations
conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties;
 
(c)            No Credit Party nor any Subsidiary thereof has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters, Hazardous Materials, or
compliance with Environmental Laws, nor does any Credit Party or any Subsidiary
thereof have knowledge or reason to believe that any such notice will be
received or is being threatened;
 
(d)            To the knowledge of the Borrower and its Subsidiaries, Hazardous
Materials have not been transported or disposed of to or from the properties
owned, leased or operated by any Credit Party or any Subsidiary thereof in
violation of, or in a manner or to a location which could give rise to liability
under, Environmental Laws, nor have any Hazardous Materials been generated,
treated, stored or disposed of at, on or under any of such properties in
violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws;
 
(e)            No judicial proceedings or governmental or administrative action
is pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Credit Party or any Subsidiary thereof is or will
be named as a potentially responsible party with respect to such properties or
operations conducted in connection therewith, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any
Environmental Law with respect to any Credit Party, any Subsidiary thereof or
such properties or such operations; and
 
(f)            There has been no release, or to the best of the Borrower’s
knowledge, threat of release, of Hazardous Materials at or from properties
owned, leased or operated by any Credit Party or any Subsidiary, now or in the
past, in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws.
 
SECTION 7.9                           Employee Benefit Matters.
 
(a)            As of the Closing Date, no Credit Party nor any ERISA Affiliate
maintains or contributes to, or has any obligation under, any Pension Plan or
Multiemployer Plan other than those identified on Schedule 7.9;
 
(b)            Each Credit Party and each ERISA Affiliate is in compliance with
all applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect.  No
liability has been incurred by any Credit Party or any ERISA Affiliate which
remains unsatisfied for any taxes or penalties assessed with respect to any
Employee Benefit Plan or any Multiemployer Plan except for a liability that
could not reasonably be expected to have a Material Adverse Effect;
 
 
- 64 -

--------------------------------------------------------------------------------

 
 
(c)            As of the Closing Date, no Pension Plan has been terminated, nor
has any Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the IRS been received
or requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any material contributions or to pay any material
amounts due and owing as required by Sections 412 or 430 of the Code, Section
302 of ERISA or the terms of any Pension Plan prior to the due dates of such
contributions under Sections 412 or 430 of the Code or Section 302 of ERISA, nor
has there been any event requiring any disclosure under Section 4041(c)(3)(C) or
4063(a) of ERISA with respect to any Pension Plan;
 
(d)            Except where the failure of any of the following representations
to be correct could not reasonably be expected to have a Material Adverse
Effect, no Credit Party nor any ERISA Affiliate has:  (i) engaged in a nonexempt
prohibited transaction described in Section 406 of the ERISA or Section 4975 of
the Code, (ii) incurred any liability to the PBGC which remains outstanding
other than the payment of premiums and there are no premium payments which are
due and unpaid, (iii) failed to make a required contribution or payment to a
Multiemployer Plan, or (iv) failed to make a required installment or other
required payment under Sections 412 or 430 of the Code;
 
(e)            No Termination Event has occurred or is reasonably expected to
occur; and
 
(f)            Except where the failure of any of the following representations
to be correct in all material respects could not reasonably be expected to have
a Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the knowledge of the Borrower, threatened concerning or involving (i) any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to by any Credit Party or any ERISA Affiliate, (ii)
any Pension Plan or (iii) any Multiemployer Plan.
 
SECTION 7.10   Margin Stock.  No Credit Party nor any Subsidiary thereof is
engaged principally or as one of its important activities in the business of
“purchasing” or “carrying” any “margin stock” or in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System).  No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock in violation of the provisions of Regulation U or X of such Board
of Governors.  Following the application of the proceeds of each Extension of
Credit, not more than twenty-five percent (25%) of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
Consolidated basis) will be “margin stock”.  If applicable, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U 1
referred to in Regulation U.
 
 
- 65 -

--------------------------------------------------------------------------------

 
 
SECTION 7.11   Government Regulation.  No Credit Party nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company” (as each such term is defined or used in the Investment Company Act of
1940, as amended) and no Credit Party nor any Subsidiary thereof is, or after
giving effect to any Extension of Credit will be, subject to regulation under
the Interstate Commerce Act, as amended, or any other Applicable Law which
limits its ability to incur the indebtedness contemplated hereby.
 
SECTION 7.12   Reserved.
 
SECTION 7.13   Employee Relations.  As of the Closing Date, no Credit Party or
any Subsidiary thereof is party to any collective bargaining agreement or has
any labor union been recognized as the representative of its employees except as
set forth on Schedule 7.13.  The Borrower knows of no pending, threatened or
contemplated strikes, work stoppage or other collective labor disputes involving
its employees or those of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
SECTION 7.14   Burdensome Provisions.  No Subsidiary is party to any agreement
or instrument or otherwise subject to any restriction or encumbrance that
restricts or limits its ability to make dividend payments or other distributions
in respect of its Capital Stock to the Borrower or any Subsidiary or to transfer
any of its assets or properties to the Borrower or any other Subsidiary in each
case other than existing under or by reason of the Loan Documents, Applicable
Law or as permitted under Section 9.10(b).
 
SECTION 7.15   Financial Statements.  The audited and unaudited financial
statements delivered pursuant to Section 6.1(e)(i) fairly present on a
Consolidated basis the assets, liabilities and financial condition of the
Borrower and its Subsidiaries (excluding Wolfson and its Subsidiaries) as at
such dates, and the results of the operations and changes of financial condition
for the periods then ended (other than customary year-end adjustments for
unaudited financial statements).  All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with
GAAP.  Such financial statements show all material indebtedness and other
material liabilities, direct or contingent, of the Borrower and its Subsidiaries
(excluding Wolfson and its Subsidiaries) as of the date thereof, including
material liabilities for taxes, material commitments, and Indebtedness, in each
case, to the extent required to be disclosed under GAAP.  The projections
delivered pursuant to Section 6.1(e)(ii) were prepared in good faith on the
basis of the assumptions believed to be reasonable at the time delivered and in
light of then existing conditions, it being understood that (1) actual results
may vary materially from the projections, (2) the projections relate to future
events and are not to be viewed as facts, (3) the projections are subject to
significant uncertainties, many of which are beyond the control of the Borrower,
(4) no assurance can be given that the projections will be realized, and (5) the
projections do not relate to Wolfson or its Subsidiaries.
 
SECTION 7.16   No Material Adverse Change.  Since March 29, 2014, no event has
occurred or condition arisen, either individually or in the aggregate, that
could reasonably be expected to have a Material Adverse Effect and there are no
other matters known to the Credit Parties that could reasonably be expected to
result in a Material Adverse Effect.
 
 
- 66 -

--------------------------------------------------------------------------------

 
 
SECTION 7.17   Solvency.  The Borrower and its Subsidiaries, on a Consolidated
basis, are Solvent.
 
SECTION 7.18   Titles to Properties.  As of the Closing Date, the real property
listed on Schedule 7.18 constitutes all of the real property that is owned,
leased, subleased or used by any Credit Party.  Each Credit Party and each
Subsidiary thereof has such title to the real property owned or leased by it and
valid and legal title to all of its personal property and assets, in each case,
as is necessary or desirable to the conduct of its business, except those which
have been disposed of by the Credit Parties and their Subsidiaries subsequent to
such date which dispositions have been in the ordinary course of business or as
otherwise expressly permitted hereunder.
 
SECTION 7.19   Litigation.  There are no actions, suits or proceedings pending
nor, to the knowledge of the Borrower, threatened against or in any other way
relating adversely to or affecting any Credit Party or any Subsidiary thereof or
any of their respective properties in any court or before any arbitrator of any
kind or before or by any Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.
 
SECTION 7.20   Anti-Terrorism, Anti-Money Laundering.  No Credit Party nor any
of its Subsidiaries nor, to the knowledge of any senior officer of the Borrower,
any director, officer, employee, agent or Affiliate of any Credit Party or its
Subsidiaries (i) is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States (50 U.S.C. App.
§§ 1 et seq.), as amended, (ii) is in violation of (A) the Trading with the
Enemy Act, as amended, (B) any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto or (C) the PATRIOT
Act (collectively, the “Anti-Terrorism Laws”), or (iii) is a Sanctioned Person.
 
SECTION 7.21   Absence of Defaults.  No event has occurred or is continuing (a)
which constitutes a Default or an Event of Default, or (b) which constitutes, or
which with the passage of time or giving of notice or both would constitute, a
default or event of default by any Credit Party or any Subsidiary thereof under
any judgment, decree or order to which any Credit Party or any Subsidiary
thereof is a party or by which any Credit Party or any Subsidiary thereof or any
of their respective properties may be bound that, in any case under this clause
(b), could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
 
SECTION 7.22   Reserved.
 
SECTION 7.23   Disclosure.  No financial statement, material report, material
certificate or other material information furnished by or on behalf of any
Credit Party or any Subsidiary thereof to the Administrative Agent or any Lender
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), taken together as a whole, contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, (a) with respect to projected
financial information, pro forma financial information, estimated financial
information and other projected or estimated information, such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time delivered and in light of then existing conditions, it being understood
that (i) such information shall be subject to normal year end closing and audit
adjustments, (ii) actual results may vary materially from the projections,
(iii) the projections relate to future events and are not to be viewed as facts,
(iv) the projections are subject to significant uncertainties, many of which are
beyond the control of the Borrower, (v) no assurance can be given that the
projections will be realized and (vi) the projections do not include Wolfson and
its Subsidiaries and (b) with respect to financial statements, reports,
certificates and other information pertaining to Wolfson and its Subsidiaries,
such representation is to Borrower’s knowledge.
 
 
- 67 -

--------------------------------------------------------------------------------

 
 
SECTION 7.24   Material Domestic Subsidiaries.  As of the Closing Date, there
are no Material Domestic Subsidiaries.
 
ARTICLE VIII.
 
AFFIRMATIVE COVENANTS
 
Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, each Credit Party will, and will cause each of its
Subsidiaries to:
 
SECTION 8.1   Financial Statements.  Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent (which shall
promptly make such information available to the Lenders in accordance with its
customary practice):
 
(a)            Annual Financial Statements.  As soon as practicable and in any
event within seventy-five (75) days (or, if earlier, on the date of any required
public filing thereof) after the end of each Fiscal Year (commencing with the
Fiscal Year ended March 28, 2015), an audited Consolidated balance sheet of the
Borrower and its Subsidiaries as of the close of such Fiscal Year and audited
Consolidated statements of income, retained earnings and cash flows including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the year.  Such
annual financial statements shall be audited by Ernst & Young or another
independent certified public accounting firm of recognized national standing
acceptable to the Administrative Agent, and accompanied by a report and opinion
thereon by such certified public accountants prepared in accordance with
generally accepted auditing standards that is not subject to any “going concern”
or similar qualification or exception (other than with respect to the current
maturity of the Obligations) or any qualification as to the scope of such audit
or with respect to accounting principles followed by the Borrower not in
accordance with GAAP (other than with respect to financial statements of Foreign
Subsidiaries being prepared in accordance with IFRS).
 
 
- 68 -

--------------------------------------------------------------------------------

 
 
(b)            Quarterly Financial Statements.  As soon as practicable and in
any event within forty (40) days (or, if earlier, on the date of any required
public filing thereof) after the end of the first three fiscal quarters of each
Fiscal Year (commencing with the fiscal quarter ended September 27, 2014), an
unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as of
the close of such fiscal quarter and unaudited Consolidated statements of
income, retained earnings and cash flows for the fiscal quarter then ended and
that portion of the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the corresponding period in the preceding Fiscal Year and
prepared by the Borrower in accordance with GAAP (provided, that information
with respect to Foreign Subsidiaries may be prepared in accordance with IFRS)
and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the period, and certified by the chief financial
officer of the Borrower to present fairly in all material respects the financial
condition of the Borrower and its Subsidiaries on a Consolidated basis as of
their respective dates and the results of operations of the Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year-end
adjustments and the absence of footnotes.
 
SECTION 8.2   Certificates; Other Reports.  Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):
 
(a)            at each time financial statements are delivered pursuant to
Sections 8.1(a) or (b), a duly completed Officer’s Compliance Certificate signed
by the chief executive officer, chief financial officer, treasurer or controller
of the Borrower;
 
(b)            at each time financial statements are delivered pursuant to
Section 8.1(a), quarterly projections prepared by management of the Borrower of
balance sheets, income statements and cash flow statements of the Borrower and
its Subsidiaries for the following Fiscal Year;
 
(c)            promptly upon receipt thereof, copies of all reports, if any,
submitted to any Credit Party thereof or any of their respective boards of
directors by their respective independent public accountants in connection with
their auditing function, including, without limitation, any management report
and any management responses thereto;
 
(d)            promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of Indebtedness of any Credit Party or any
Subsidiary thereof in excess of the Threshold Amount pursuant to the terms of
any indenture, loan or credit or similar agreement;
 
(e)            promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Credit Party or any
Subsidiary thereof with any Environmental Law that could reasonably be expected
to have a Material Adverse Effect;
 
(f)            promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Exchange Act,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto;
 
 
- 69 -

--------------------------------------------------------------------------------

 
 
(g)            promptly, and in any event within five (5) Business Days after
receipt thereof by any Credit Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof;
 
(h)            promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including,
without limitation, the PATRIOT Act), as from time to time reasonably requested
by the Administrative Agent or any Lender; and
 
(i)            such other information regarding the operations, business affairs
and financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.
 
Documents required to be delivered pursuant to Section 8.1(a) or (b) or Section
8.2(f) or (g) (to the extent any such documents are included in materials
otherwise filed with the SEC or such comparable agency) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower or such Subsidiary posts such documents, or
provides a link thereto on the Borrower’s or such Subsidiary’s website on the
Internet at the website address listed in Section 12.1; or (ii) on which such
documents are posted on the Borrower’s or such Subsidiary’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website
(including EDGAR) or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrower shall notify
the Administrative Agent and each Lender (by facsimile or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions of such documents.  Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the Officer’s Compliance Certificates required by Section 8.2 to
the Administrative Agent.  Except for such Officer’s Compliance Certificates,
the Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
 
 
- 70 -

--------------------------------------------------------------------------------

 
 
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Debt Domain, IntraLinks,
SyndTrak Online or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information (within the meaning of
United States Federal securities laws) with respect to the Borrower or its
Affiliates or their respective securities) (each, a “Public Lender”).  The
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the Issuing Lenders and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 12.11); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Lender;” and (z) the Administrative
Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Lender.”  The Administrative Agent shall use commercially
reasonable efforts to ensure that any Borrower Materials not marked as “PUBLIC”
will not be distributed to Public Lenders and, in the event that any such
Borrower Materials are inadvertently disclosed to Public Lender(s), the
Administrative Agent will notify the Borrower promptly upon obtaining knowledge
thereof.
 
SECTION 8.3   Notice of Litigation and Other Matters.  Promptly (but in no event
later than ten (10) days after any Responsible Officer of any Credit Party
obtains knowledge thereof) notify the Administrative Agent in writing of (which
shall promptly make such information available to the Lenders in accordance with
its customary practice):
 
(a)            the occurrence of any Default or Event of Default;
 
(b)            the commencement of all proceedings and investigations by or
before any Governmental Authority and all actions and proceedings in any court
or before any arbitrator against or involving any Credit Party or any Subsidiary
thereof or any of their respective properties, assets or businesses in each case
that, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;
 
(c)            any notice of any violation received by any Credit Party or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws which in any such case
could reasonably be expected to have a Material Adverse Effect;
 
(d)            any attachment, judgment, lien, levy or order exceeding the
Threshold Amount that may be assessed against or threatened against any Credit
Party or any Subsidiary thereof;
 
(e)            (i) any unfavorable determination letter from the IRS regarding
the qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Credit Party or
any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) the Borrower obtaining knowledge or reason to
know that any Credit Party or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA; and
 
 
- 71 -

--------------------------------------------------------------------------------

 
 
(f)            any other event or condition, on a non-customer specific basis,
known to the Borrower that the Borrower expects to result in a Material Adverse
Effect.
 
Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 8.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
 
SECTION 8.4   Preservation of Corporate Existence and Related Matters.  Except
as permitted by Section 9.4, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation or other entity and authorized to do business in each jurisdiction
in which the failure to so qualify could reasonably be expected to have a
Material Adverse Effect.
 
SECTION 8.5   Maintenance of Property and Licenses.
 
(a)            (i) Protect and preserve all Properties necessary in and material
to its business, including any such copyrights, patents, trade names, service
marks and trademarks, (ii) maintain in good working order and condition,
ordinary wear and tear excepted, all buildings, equipment and other tangible
real and personal property, and (iii) from time to time make or cause to be made
all repairs, renewals and replacements thereof and additions to such Property
necessary for the conduct of its business, so that the business carried on in
connection therewith may be conducted in a commercially reasonable manner, in
each case for clauses (i) through (iii) above except as such action or inaction
would not reasonably be expected to result in a Material Adverse Effect.
 
(b)            Maintain, in full force and effect in all material respects, each
and every material license, permit, certification, qualification, approval or
franchise issued by any Governmental Authority (each a “License”) required for
each of them to conduct their respective businesses as presently conducted,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
 
SECTION 8.6   Insurance.  Maintain insurance with financially sound and
reputable insurance companies against at least such risks and in at least such
amounts as are customarily maintained by similar businesses and as may be
required by Applicable Law (including, without limitation, hazard and business
interruption insurance).  With respect to insurance of the Credit Parties, all
such insurance shall (a) provide that no cancellation shall be effective until
at least 30 days after written notice thereof to the Administrative Agent (or 10
days in the case of non-payment) and (b) name the Administrative Agent as an
additional insured party under liability insurance (other than directors’ and
officers’ insurance and workers’ compensation) and lender’s loss payee on all
property insurance.  On the Closing Date and from time to time thereafter
deliver to the Administrative Agent upon its request information in reasonable
detail as to the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.
 
 
- 72 -

--------------------------------------------------------------------------------

 
 
SECTION 8.7   Accounting Methods and Financial Records.  Maintain a system of
accounting, and keep proper books, records and accounts (which shall be accurate
and complete in all material respects) as may be required or as may be necessary
to permit the preparation of consolidated financial statements in accordance
with GAAP and in compliance with the regulations of any Governmental Authority
having jurisdiction over it or any of its Properties (provided that Foreign
Subsidiaries may maintain books and records in accordance with IFRS).
 
SECTION 8.8   Payment of Taxes and Other Obligations.  Pay and perform (a) all
taxes, assessments and other governmental charges that may be levied or assessed
upon it or any of its Property and (b) all other indebtedness, obligations and
liabilities in accordance with customary trade practices (unless being contested
in good faith), except where the failure to pay or perform such items described
in clauses (a) or (b) of this Section could not reasonably be expected to have a
Material Adverse Effect.
 
SECTION 8.9   Compliance with Laws and Approvals.  Observe and remain in
compliance in all material respects with all Applicable Laws and maintain in
full force and effect all Governmental Approvals, in each case applicable to the
conduct of its business except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.
 
SECTION 8.10   Environmental Laws.  In addition to and without limiting the
generality of Section 8.9, (a) comply with, and ensure such compliance by all
tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws in each case except as could not reasonably be expected to have a Material
Adverse Effect, (b) conduct and complete all investigations, studies, sampling
and testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws in each case except as
could not reasonably be expected to have a Material Adverse Effect, and (c)
defend, indemnify and hold harmless the Administrative Agent and the Lenders,
and their respective parents, Subsidiaries, Affiliates, employees, agents,
officers and directors, from and against any claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or nature
known or unknown, contingent or otherwise, arising out of, or in any way
relating to the presence of Hazardous Materials, or the violation of,
noncompliance with or liability under any Environmental Laws applicable to the
operations of the Borrower or any such Subsidiary, or any orders, requirements
or demands of Governmental Authorities related thereto, including, without
limitation, reasonable attorney’s and consultant’s fees, investigation and
laboratory fees, response costs, court costs and litigation expenses, except to
the extent that any of the foregoing directly result from the gross negligence
or willful misconduct of the party seeking indemnification therefor, as
determined by a court of competent jurisdiction by final nonappealable judgment.
 
 
- 73 -

--------------------------------------------------------------------------------

 
 
SECTION 8.11   Compliance with ERISA.  In addition to and without limiting the
generality of Section 8.9, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (b) furnish to
the Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.
 
SECTION 8.12   Reserved.
 
SECTION 8.13   Visits and Inspections.  Permit representatives of the
Administrative Agent (or any Lender following an Event of Default), from time to
time upon prior reasonable notice and at such times during normal business
hours, all at the expense of the Borrower, to visit and inspect its properties;
inspect, audit and make extracts from its books, records and files, including,
but not limited to, management letters prepared by independent accountants; and
discuss with its principal officers, and its independent accountants, its
business, assets, liabilities, financial condition, results of operations and
business prospects; provided that (a) upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent or any Lender may
do any of the foregoing at the expense of the Borrower at any time without
advance notice, (b) unless an Event of Default exists, the foregoing may only be
conducted one time per calendar year at the Borrower’s expense and (c) the
Borrower and its Subsidiaries may prohibit the Administrative Agent and the
Lenders from viewing information subject to customer confidentiality
obligations.
 
SECTION 8.14   Required Subsidiary Guarantors; Additional Subsidiary Guarantors.
 
(a)            Required Subsidiary Guarantors.  Subject to the time period set
forth in Section 8.14(b) below, cause (i) all Material Domestic Subsidiaries to
be Subsidiary Guarantors; and (ii) other Domestic Subsidiaries, other than
Excluded Subsidiaries, to be Subsidiary Guarantors to the extent necessary such
that the Credit Parties collectively either (1) generate 90% or more of the
gross revenues of the Borrower and its Domestic Subsidiaries (other than
Excluded Subsidiaries) or (2) hold assets that constitute 90% or more of the
assets of the Borrower and its Domestic Subsidiaries (other than Excluded
Subsidiaries) as a whole.
 
(b)            Additional Subsidiary Guarantors.  Notify the Administrative
Agent of a change in circumstances and of the creation or acquisition of any
Domestic Subsidiary, in each case to the extent resulting in a Domestic
Subsidiary that is a Material Domestic Subsidiary (and not already a Subsidiary
Guarantor) or a Domestic Subsidiary that is otherwise required to be a
Subsidiary Guarantor pursuant to paragraph (a) above, and promptly thereafter
(and in any event within thirty (30) days after such change in circumstances or
such creation or acquisition), cause such Person to (i) become a Subsidiary
Guarantor by delivering to the Administrative Agent a duly executed supplement
to the Subsidiary Guaranty Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, (ii) grant a
security interest in all Collateral (subject to the exceptions specified in the
Collateral Agreement) owned by such Subsidiary by delivering to the
Administrative Agent a duly executed supplement to each applicable Security
Document or such other document as the Administrative Agent shall deem
appropriate for such purpose and comply with the terms of each applicable
Security Document, (iii) deliver to the Administrative Agent such documents and
certificates referred to in Section 6.1(b)(i) through (iii), (c) and (g)(ii) as
may be reasonably requested by the Administrative Agent, (iv) to the extent its
parent entity is a Credit Party and such Capital Stock is certificated, deliver
to the Administrative Agent such original certificated Capital Stock and stock
or other transfer power evidencing the Capital Stock of such Person, (v) deliver
to the Administrative Agent updated Schedules to the Loan Documents with respect
to such Person, and (vi) deliver to the Administrative Agent such other
documents as may be reasonably requested by the Administrative Agent, all in
form, content and scope reasonably satisfactory to the Administrative Agent.
 
 
- 74 -

--------------------------------------------------------------------------------

 
 
(c)            Merger Subsidiaries.  Notwithstanding the foregoing, to the
extent any new Subsidiary is created solely for the purpose of consummating a
merger transaction pursuant to a Permitted Acquisition, and such new Subsidiary
at no time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
to the extent such Domestic Subsidiary is a Material Domestic Subsidiary or to
the extent such Domestic Subsidiary is otherwise required to be a Subsidiary
Guarantor pursuant to Section 8.14(a), such new Subsidiary shall not be required
to take the actions set forth in Section 8.14(b) until the consummation of such
Permitted Acquisition (at which time, the surviving entity of the respective
merger transaction shall be required to so comply with Section 8.14(b) within
ten (10) Business Days of the consummation of such Permitted Acquisition).
 
SECTION 8.15   Use of Proceeds.  The Borrower shall use the proceeds of the
Extensions of Credit to refinance the Existing Borrower Credit Agreement and for
working capital and general corporate purposes of the Borrower and its
Subsidiaries, including, without limitation, Permitted Acquisitions and fees and
expenses in connection therewith, stock repurchases, dividends, and Capital
Expenditures and may use such proceeds for the payment of certain fees and
expenses incurred in connection with the Transactions and this Agreement.  No
part of the proceeds of any Extension of Credit hereunder will be used directly
or indirectly to fund any operations in, finance any investments or activities
in or make any payments to, a Sanctioned Person or to or in a Sanctioned
Country, or in any other manner that would result in any violation by any Person
(including any Lender or the Administrative Agent) of any Anti-Terrorism Laws or
Sanctions.
 
SECTION 8.16   Further Assurances.  Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), which may be required under any Applicable Law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Credit Parties.  The Borrower also agrees to provide to the
Administrative Agent, from time to time upon the reasonable request by the
Administrative Agent, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.
 
 
- 75 -

--------------------------------------------------------------------------------

 
 
ARTICLE IX.
 
NEGATIVE COVENANTS
 
Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, the Credit Parties will not, and will not permit any of
their respective Subsidiaries to:
 
SECTION 9.1   Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness except:
 
(a)            the Obligations;
 
(b)            Indebtedness and obligations owing under Hedge Agreements entered
into in order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;
 
(c)            Indebtedness existing on the Closing Date and listed on Schedule
9.1, and the renewal, refinancing, extension and replacement (but not the
increase in the aggregate principal amount) thereof;
 
(d)            Indebtedness incurred in connection with Capital Leases and
purchase money Indebtedness in an aggregate amount not to exceed $20,000,000 at
any time outstanding;
 
(e)            Indebtedness of a Person existing at the time such Person became
a Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 9.3 or the Wolfson Acquisition, to the
extent that (i) such Indebtedness was not incurred in connection with, or in
contemplation of, such Person becoming a Subsidiary or the acquisition of such
assets, (ii) neither the Borrower nor any Subsidiary thereof (other than such
Person or any other Person that such Person merges with or that acquires the
assets of such Person) shall have any liability or other obligation with respect
to such Indebtedness and (iii) the aggregate outstanding principal amount of
such Indebtedness does not exceed $10,000,000 at any time outstanding;
 
(f)            Guarantees with respect to (i) Indebtedness permitted pursuant to
subsections (a) through (e) of this Section and (ii) contractual obligations of
Subsidiaries entered into in the ordinary course of business not constituting
borrowed money;
 
(g)            unsecured intercompany Indebtedness (i) owed by any Credit Party
to another Credit Party, (ii) owed by any Non-Guarantor Subsidiary to any Credit
Party in an aggregate principal amount not to exceed $20,000,000 at any time
outstanding, (iii) owed by any Credit Party to any Non-Guarantor Subsidiary
(provided that such Indebtedness shall be subordinated to the Obligations in a
manner reasonably satisfactory to the Administrative Agent), (iv) owed by any
Non-Guarantor Subsidiary to another Non-Guarantor Subsidiary, (v) constituting
expense reimbursement obligations or the portion in excess of cost under cost
plus contracts owing under the Borrower’s arrangements with its Subsidiaries and
their sales or representative offices in the ordinary course of business and
(vi) constituting consideration for transfers of intellectual property and
related rights otherwise permitted hereunder;
 
 
- 76 -

--------------------------------------------------------------------------------

 
 
(h)            Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or other similar instrument drawn
against insufficient funds in the ordinary course of business;
 
(i)            Indebtedness under performance bonds, surety bonds, release,
appeal and similar bonds, statutory obligations or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business,
and reimbursement obligations in respect of any of the foregoing;
 
(j)            unsecured Indebtedness consisting of promissory notes issued to
current or former officers, directors and employees (or their respective family
members, estates or trusts or other entities for the benefit of any of the
foregoing) of the Borrower or its Subsidiaries to purchase or redeem Capital
Stock or options of the Borrower in an aggregate principal amount not to exceed
$5,000,000 at any time outstanding;
 
(k)            Indebtedness incurred in the ordinary course of business in
connection with the financing of insurance premiums;
 
(l)            Indebtedness for bank products (including cash management
services and commercial credit cards) incurred in the ordinary course of
business;
 
(m)            obligations under take or pay contracts entered into with
suppliers and manufacturers;
 
(n)            (i) Indebtedness under the Existing Wolfson Credit Agreement in
an aggregate outstanding principal amount not to exceed $25,000,000; provided
that within thirty (30) days after the Wolfson Acquisition Effective Date, the
Existing Wolfson Credit Agreement shall be terminated and any outstanding
Indebtedness thereunder shall be paid in full and (ii) after such termination
and repayment, unsecured Indebtedness of Wolfson and its Subsidiaries (and
Guarantees of such Indebtedness by the Borrower) in an aggregate outstanding
principal amount not to exceed $20,000,000 at any time; and
 
(o)            Indebtedness of any Credit Party or any Subsidiary thereof not
otherwise permitted pursuant to this Section in an aggregate principal amount
not to exceed $10,000,000 at any time outstanding.
 
SECTION 9.2   Liens.  Create, incur, assume or suffer to exist any Lien on or
with respect to any of its Property, whether now owned or hereafter acquired,
except:
 
(a)            Liens created pursuant to the Loan Documents;
 
 
- 77 -

--------------------------------------------------------------------------------

 
 
(b)            Liens in existence on the Closing Date and described on Schedule
9.2, including Liens incurred in connection with any refinancing, refunding,
renewal or extension of Indebtedness pursuant to Section 9.1(c) (solely to the
extent that such Liens were in existence on the Closing Date and described on
Schedule 9.2); provided that the scope of any such Lien shall not be increased,
or otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Closing Date, except for products
and proceeds of the foregoing;
 
(c)            Liens for taxes, assessments and other governmental charges or
levies (i) not yet due or as to which the period of grace, if any, related
thereto has not expired or (ii) which are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;
 
(d)            Liens of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which (i) are not overdue for a period of more
than sixty (60) days, or if more than sixty (60) days overdue, no action has
been taken to enforce such Liens and such Liens are being contested in good
faith and by appropriate proceedings if adequate reserves are maintained to the
extent required by GAAP and (ii) do not, individually or in the aggregate,
materially impair the use thereof in the operation of the business of the
Borrower or any of its Subsidiaries;
 
(e)            Liens on deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance and other types of social security or
similar legislation, or to secure the performance of bids, earnest money, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds
and other obligations of a like nature incurred in the ordinary course of
business, in each case, so long as no foreclosure sale or similar proceeding has
been commenced with respect to any portion of the Collateral on account thereof;
 
(f)            encumbrances in the nature of zoning restrictions, easements and
rights or restrictions of record on the use of real property, which in the
aggregate do not, in any case, impair the use thereof in the ordinary conduct of
business;
 
(g)            Liens arising from the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to operating
leases entered into in the ordinary course of business of the Borrower and its
Subsidiaries;
 
(h)            Liens securing Indebtedness permitted under Section 9.1(d);
provided that (i) such Liens shall be created within ninety (90) days of the
acquisition, repair, improvement or lease, as applicable, of the related
Property, (ii) such Liens do not at any time encumber any property other than
the Property financed by such Indebtedness and proceeds thereof, (iii) the
amount of Indebtedness secured thereby is not increased and (iv) the principal
amount of Indebtedness secured by any such Lien shall at no time exceed one
hundred percent (100%) of the original price for the purchase, repair
improvement or lease amount (as applicable) of such Property at the time of
purchase, repair, improvement or lease (as applicable); provided, that a
financing provider may cross-collateralize multiple loans;
 
 
- 78 -

--------------------------------------------------------------------------------

 
 
(i)            Liens securing judgments for the payment of money not
constituting an Event of Default under Section 10.1(m) or securing appeal or
other surety bonds relating to such judgments;
 
(j)            Liens on Property (i) of any Subsidiary which are in existence at
the time that such Subsidiary is acquired pursuant to a Permitted Acquisition or
the Wolfson Acquisition and (ii) of the Borrower or any of its Subsidiaries
existing at the time such tangible property or tangible assets are purchased or
otherwise acquired by the Borrower or such Subsidiary thereof pursuant to a
transaction permitted pursuant to this Agreement; provided that, with respect to
each of the foregoing clauses (i) and (ii), (A) such Liens are not incurred in
connection with, or in anticipation of, such Permitted Acquisition, purchase or
other acquisition, (B) such Liens are applicable only to specific Property, (C)
such Liens are not “blanket” or all asset Liens, (D) such Liens do not attach to
any other Property of the Borrower or any of its Subsidiaries and (E) the
Indebtedness secured by such Liens is permitted under Section 9.1(e) of this
Agreement; provided further that the limitations set forth in clauses (B), (C)
and (D) above shall not apply to any such Liens on the assets of Wolfson and its
Subsidiaries that are in existence at the time of the Wolfson Acquisition
Effective Date;
 
(k)            (i) Liens of a collecting bank arising in the ordinary course of
business under Section 4-210 of the Uniform Commercial Code in effect in the
relevant jurisdiction, (ii) Liens of any depositary bank or securities
intermediary in connection with statutory, common law and contractual rights of
set-off and recoupment with respect to any deposit account or securities account
(or assets therein) of any Borrower or any Subsidiary thereof (including for the
purposes of Section 9.1(l)) and (iii) rights of set off and netting under Hedge
Agreements;
 
(l)            (i) contractual or statutory Liens of landlords to the extent
relating to the property and assets relating to any lease agreements (or
situated on a leased premises) with such landlord, and (ii) vendor retention of
title and contractual Liens of suppliers (including sellers of goods) or
customers granted in the ordinary course of business to the extent limited to
the property or assets relating to such contract;
 
(m)            any interest or title of a licensor, sublicensor, lessor or
sublessor with respect to any assets under any license or lease agreement
entered into in the ordinary course of business or among any of the Borrower and
its Subsidiaries which do not (i) interfere in any material respect with the
business of the Borrower or its Subsidiaries or materially detract from the
value of the relevant assets of the Borrower and its Subsidiaries or (ii) secure
any Indebtedness;
 
(n)            Liens to secure Indebtedness permitted under Section 9.1(k);
provided that (i) such Liens are limited to securing only the unpaid premiums
under the applicable insurance policy and fees and expenses of the financing
provider and (ii) such Liens only encumber the applicable insurance policy and
proceeds thereof;
 
(o)            Liens on the assets of Wolfson and its Subsidiaries securing
Indebtedness to RBS Invoice Finance Limited and to The Royal Bank of Scotland
plc (and their permitted transferees and permitted assigns); provided that such
Liens do not attach to any other Property of the Borrower or any of its
Subsidiaries (other than Wolfson and its Subsidiaries); provided further that
the Borrower shall use reasonable endeavors to ensure such Liens in favor of RBS
Invoice Finance Limited shall be released as soon as reasonably practical after
the termination of the Existing Wolfson Credit Agreement provided for in
Section 9.1(n)(i); and
 
 
- 79 -

--------------------------------------------------------------------------------

 
 
(p)            Liens not otherwise permitted hereunder securing Indebtedness
permitted under Section 9.1(o); provided that the aggregate amount of
Indebtedness secured pursuant to this clause (p) shall not exceed $5,000,000 at
any time outstanding.
 
Notwithstanding the foregoing, no Credit Party will, or will permit any of their
respective Subsidiaries to, create, incur, assume or suffer to exist any Lien on
or with respect to (i) any of its fee-owned real property, Intellectual Property
(as defined in the Collateral Agreement) or Contracts (as defined in the
Collateral Agreement), whether now owned or hereafter acquired, other than
(x) Liens described above in clauses (a), (c), (d), (f), (i), (j), (l), (m) and
(o), as applicable, and (y) Liens on any such assets of Wolfson and its
Subsidiaries that are in existence at the time of the Wolfson Acquisition
Effective Date, so long as such Liens were not incurred in contemplation of the
Wolfson Acquisition or (ii) the Capital Stock of Wolfson or the Capital Stock of
any direct or indirect owner of the Capital Stock of Wolfson, other than Liens
described above in clause (a) and (c).
 
SECTION 9.3   Investments.  Purchase, own, invest in or otherwise acquire (in
one transaction or a series of transactions), directly or indirectly, any
Capital Stock of another Person, interests in any partnership or joint venture
(including, without limitation, the creation or capitalization of any
Subsidiary), evidence of Indebtedness or other debt security, all or
substantially all of the business or assets of any other Person (or a business
unit or division of another Person) or any other investment or interest
whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of Property in, any Person (all the foregoing,
“Investments”) except:
 
(a)            (i) Investments existing on the Closing Date in or to
Subsidiaries existing on the Closing Date, (ii) Investments existing on the
Closing Date (other than Investments in Subsidiaries existing on the Closing
Date) and described on Schedule 9.3, (iii) Investments made after the Closing
Date by any Credit Party in any other Credit Party and (iv) Investments made
after the Closing Date by any Non-Guarantor Subsidiary in any other
Non-Guarantor Subsidiary or in any Credit Party;
 
(b)            Investments in cash and Cash Equivalents;
 
(c)            Investments by the Borrower or any of its Subsidiaries in the
form of Capital Expenditures permitted pursuant to this Agreement;
 
(d)            deposits made in the ordinary course of business to secure the
performance of leases or other obligations as permitted by Section 9.2;
 
(e)            Hedge Agreements permitted pursuant to Section 9.1;
 
(f)            purchases of assets in the ordinary course of business;
 
 
- 80 -

--------------------------------------------------------------------------------

 
 
(g)            Investments by the Borrower or any Subsidiary thereof in the form
of Permitted Acquisitions and Investments of any Person that becomes a
Subsidiary pursuant to a Permitted Acquisition or the Wolfson Acquisition in
existence at the time such Person becomes a Subsidiary;
 
(h)            Investments in the form of loans and advances to officers,
directors and employees in the ordinary course of business in an aggregate
amount not to exceed at any time outstanding $5,000,000 (determined without
regard to any write-downs or write-offs of such loans or advances);
 
(i)            Investments in the form of intercompany Indebtedness permitted
pursuant to Section 9.1(g);
 
(j)            in addition to the Indebtedness permitted pursuant to clause (i)
above, Investments made after the Closing Date by any Credit Party in any
Non-Guarantor Subsidiary in an aggregate amount not to exceed $20,000,000 at any
time;
 
(k)            Guarantees permitted pursuant to Section 9.1;
 
(l)            Investments in joint ventures; provided that the aggregate amount
of all such Investments shall not at any time exceed $25,000,000;
 
(m)            receivables owing to the Credit Parties or any of their
Subsidiaries or any advances to suppliers, in each case if created, acquired or
made in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;
 
(n)            Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;
 
(o)            Investments constituting the contribution or transfer by Cirrus
Logic UK (and its direct or indirect Wholly-Owned Subsidiaries) of the Capital
Stock of Wolfson to one or more Foreign Subsidiaries that are, directly or
indirectly, Wholly-Owned by Cirrus Logic UK;
 
(p)            Investments in the form of transfers of intellectual property
and/or rights thereto among any of the Borrower and its Subsidiaries;
 
(q)            an Investment by the Borrower to an third-party Person engaged in
the real estate development business for the purpose of constructing and
improving certain real and personal property to be leased by the Borrower or a
Wholly-Owned Subsidiary at a future date and used as part of the Borrower’s
headquarters; provided that such Investment shall not exceed $30,000,000 in the
aggregate at any one time outstanding; provided, further, that the
Administrative Agent shall have consented thereto in writing prior to the making
of such Investment, such consent not to be unreasonably withheld, conditioned or
delayed; and
 
(r)            Investments not otherwise permitted pursuant to this Section in
an aggregate amount not to exceed $10,000,000 at any time outstanding; provided
that, immediately before and immediately after giving pro forma effect to any
such Investments, no Default or Event of Default shall have occurred and be
continuing.
 
 
- 81 -

--------------------------------------------------------------------------------

 
 
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).
 
SECTION 9.4   Fundamental Changes.  Merge, consolidate or enter into any similar
combination with any other Person or liquidate, wind-up or dissolve itself (or
suffer any liquidation or dissolution) except:
 
(a)            (i) any Subsidiary of the Borrower may be merged, amalgamated or
consolidated with or into the Borrower (provided that the Borrower shall be the
continuing or surviving entity) or (ii) any Subsidiary of the Borrower may be
merged, amalgamated or consolidated with or into, or be liquidated or dissolved
into, any Subsidiary Guarantor (provided that a Subsidiary Guarantor shall be
the continuing or surviving entity or the continuing or surviving entity shall
become a Subsidiary Guarantor and the Borrower shall comply with Section 8.14 in
connection therewith within the time period specified therein, in each case, to
the extent required to do so);
 
(b)            (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may
be merged, amalgamated or consolidated with or into, or be liquidated or
dissolved into, any other Non-Guarantor Subsidiary and (ii) any Non-Guarantor
Subsidiary that is a Domestic Subsidiary may be merged, amalgamated or
consolidated with or into, or be liquidated or dissolved into, any other
Non-Guarantor Subsidiary that is a Domestic Subsidiary;
 
(c)            any Subsidiary may dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution, winding up or otherwise) to the
Borrower or any Subsidiary Guarantor; provided that, with respect to any such
disposition by any Non-Guarantor Subsidiary, the consideration for such
disposition shall not exceed the fair value of such assets;
 
(d)            (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may
dispose of all or substantially all of its assets (upon voluntary liquidation,
dissolution, winding up or otherwise) to any other Non-Guarantor Subsidiary and
(ii) any Non-Guarantor Subsidiary that is a Domestic Subsidiary may dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary;
 
(e)            dispositions permitted by Section 9.5; and
 
(f)            any Person may merge with or into the Borrower or any of its
Wholly-Owned Subsidiaries in connection with a Permitted Acquisition; provided
that (i) in the case of a merger involving the Borrower or a Subsidiary
Guarantor, the continuing or surviving Person shall be the Borrower or such
Subsidiary Guarantor (or the continuing or surviving Person shall become a
Subsidiary Guarantor and the Borrower shall comply with Section 8.14 in
connection therewith within the time period specified therein, in each case, to
the extent required to do so) and (ii) the continuing or surviving Person shall
be the Borrower or a Wholly-Owned Subsidiary of the Borrower.
 
 
- 82 -

--------------------------------------------------------------------------------

 
 
SECTION 9.5   Asset Dispositions.  Make any Asset Disposition except:
 
(a)            the sale of obsolete, worn-out or surplus assets no longer used
or useful in the business of the Borrower or any of its Subsidiaries;
 
(b)            licenses and sublicenses (and terminations thereof) of
intellectual property rights in the ordinary course of business or among any of
the Borrower and its Subsidiaries not interfering, individually or in the
aggregate, in any material respect with the conduct of the business of the
Borrower and its Subsidiaries;
 
(c)            leases, subleases, licenses or sublicenses (and terminations
thereof) of real or personal property granted by any Borrower or any of its
Subsidiaries to others in the ordinary course of business not interfering in any
material respect with the business of the Borrower or any of its Subsidiaries;
 
(d)            dispositions in connection with Insurance and Condemnation
Events;
 
(e)            the abandonment or disposition of intellectual property
determined by Borrower and its Subsidiaries to no longer be necessary in the
conduct of their businesses;
 
(f)            dispositions by Wolfson and its Subsidiaries of receivables
pursuant to the Existing Wolfson Credit Agreement; and
 
(g)            Asset Dispositions not otherwise permitted pursuant to this
Section; provided that (i) at the time of such Asset Disposition, no Default or
Event of Default shall exist or would result from such Asset Disposition and
(ii) the aggregate book value of all property disposed of in reliance on this
clause (g) shall not exceed $10,000,000 in any Fiscal Year; and
 
(h)            Investments permitted under Section 9.3.
 
SECTION 9.6   Restricted Payments.  Declare or pay any dividend on, or make any
payment or other distribution on account of, or purchase, redeem, retire or
otherwise acquire (directly or indirectly), or set apart assets for a sinking or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, any class of Capital Stock of any Credit Party or any Subsidiary
thereof, or make any distribution of cash, property or assets to the holders of
shares of any Capital Stock of any Credit Party or any Subsidiary thereof (all
of the foregoing, the “Restricted Payments”) provided that:
 
(a)            the Borrower or any Subsidiary thereof may make Restricted
Payments in shares of its own Qualified Capital Stock;
 
(b)            any Subsidiary of the Borrower may make Restricted Payments to
the Borrower or any Subsidiary Guarantor or ratably to all holders of its
outstanding Qualified Capital Stock;
 
 
- 83 -

--------------------------------------------------------------------------------

 
 
(c)            (i) Non-Guarantor Subsidiaries that are Domestic Subsidiaries may
make Restricted Payments to other Non-Guarantor Subsidiaries that are Domestic
Subsidiaries and (ii) Non-Guarantor Subsidiaries that are Foreign Subsidiaries
may make Restricted Payments to other Non-Guarantor Subsidiaries;
 
(d)            the Borrower may repurchase Capital Stock of the Borrower upon
the exercise of options or the vesting of restricted stock awards or units,
including cashless exercises, to the extent such Capital Stock represents a
portion of the exercise price therefor or for payment of associated taxes;
provided that the total consideration paid for repurchases of Capital Stock
described in this clause (d) shall not exceed $30,000,000 in any Fiscal Year;
and
 
(e)            the Borrower or any Subsidiary thereof may make any other
Restricted Payment not otherwise permitted by clauses (a), (b), (c) or (d) above
so long as the Borrower demonstrates, on a pro forma basis, a Consolidated
Leverage Ratio of not greater than 1.75 to 1.00.
 
SECTION 9.7   Transactions with Affiliates.  Directly or indirectly enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any officer, director, holder of
any Capital Stock in, or other Affiliate of, the Borrower or any of its
Subsidiaries or (b) any Affiliate of any such officer, director or holder, other
than:
 
(i)           transactions permitted by Sections 9.1, 9.3, 9.4, 9.5, 9.6 and
9.13;
 
(ii)           transactions existing on the Closing Date and described on
Schedule 9.7;
 
(iii)           other transactions in the ordinary course of business on terms
as favorable as would be obtained by it on a comparable arm’s-length transaction
with an independent, unrelated third party as determined in good faith by the
Borrower;
 
(iv)           employment and severance arrangements (including equity incentive
plans and employee benefit plans and arrangements) with their respective
officers and employees in the ordinary course of business;
 
(v)           payment of customary fees and reasonable out of pocket costs to,
and indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Subsidiaries;
 
(vi)           transactions solely among Credit Parties or solely among
Non-Guarantor Subsidiaries; and
 
(vii)           transactions of any Person that becomes a Subsidiary pursuant to
a Permitted Acquisition or the Wolfson Acquisition in existence at the time such
Person becomes a Subsidiary.
 
 
- 84 -

--------------------------------------------------------------------------------

 
 
SECTION 9.8   Accounting Changes; Organizational Documents.
 
(a)            Change its Fiscal Year end (other than to change Wolfson and its
Subsidiaries to a March year-end), or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices except as required by GAAP (or IFRS with respect to Foreign
Subsidiaries).
 
(b)            Amend, modify or change its articles of incorporation (or
corporate charter or other similar organizational documents) or amend, modify or
change its bylaws (or other similar documents) in each case in any manner
materially adverse to the rights or interests of the Lenders.
 
SECTION 9.9   Payments and Modifications of Subordinated Indebtedness.
 
(a)            Amend, modify, waive or supplement (or permit the modification,
amendment, waiver or supplement of) any of the terms or provisions of any
Subordinated Indebtedness in any respect which would materially and adversely
affect the rights or interests of the Administrative Agent and Lenders
hereunder.
 
(b)            Make any prepayment on, or redeem or acquire for value prior to
maturity (including, without limitation, by way of depositing with any trustee
with respect thereto money or securities before due for the purpose of paying
when due) any Subordinated Indebtedness, except:
 
(i)           refinancings, refundings, renewals, extensions or exchanges of any
Subordinated Indebtedness permitted by Section 9.1; and
 
(ii)           so long as no Event of Default exists, the payment of interest,
expenses and indemnities in respect of Subordinated Indebtedness permitted by
the intercreditor agreement (or subordination provisions) applicable thereto.
 
SECTION 9.10   No Further Negative Pledges; Restrictive Agreements.
 
(a)            With respect to the Borrower and its Domestic Subsidiaries, enter
into, assume or be subject to any agreement prohibiting or otherwise restricting
the creation or assumption of any Lien upon its properties or assets, whether
now owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligations, except (i) pursuant
to this Agreement and the other Loan Documents, (ii) pursuant to any document or
instrument governing Indebtedness incurred pursuant to Sections 9.1(d), or
Indebtedness incurred pursuant to Section 9.1(n) or (o) and secured pursuant to
Section 9.2(o) or (p), respectively; provided, that, in the case of Section
9.1(d), any such restriction contained therein relates only to the asset or
assets acquired in connection therewith, (iii) restrictions contained in the
organizational documents of any Credit Party or Subsidiary as of the Closing
Date or date acquired or any joint venture, (iv) restrictions in connection with
any Permitted Lien or any document or instrument governing any Permitted Lien
(provided, that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien) and (v) customary provisions in
leases, licenses and other contracts restricting the assignment
thereof.  Notwithstanding the foregoing, no Credit Party will, or will permit
any of their respective Domestic Subsidiaries to, enter into, assume or be
subject to any agreement prohibiting or otherwise restricting the creation or
assumption of any Lien upon its fee-owned real property, owned Intellectual
Property or Contracts (other than as set forth in the applicable Contract),
whether now owned or hereafter acquired and excluding restrictions contained in
any purchase and sale agreement pending a disposition thereof provided such
restrictions apply only to the property to be sold and such sale is permitted
hereunder.  The restrictions set forth in the preceding two sentences shall not
apply to agreements that are binding on Wolfson and its Subsidiaries at the time
of the Wolfson Acquisition Effective Date, so long as such agreements were not
entered into in contemplation of the Wolfson Acquisition.
 
 
- 85 -

--------------------------------------------------------------------------------

 
 
(b)            Create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction on the ability of any Credit Party or
any Subsidiary thereof to (i) pay dividends or make any other distributions to
any Credit Party or any Subsidiary on its Capital Stock or with respect to any
other interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to the Borrower or any Subsidiary
Guarantor, (iii) make loans or advances to the Borrower or any Subsidiary
Guarantor, (iv) sell, lease or transfer any of its properties or assets to the
Borrower or any Subsidiary Guarantor or (v) with respect to a Domestic
Subsidiary (other than an Excluded Subsidiary), act as a Subsidiary Guarantor
pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (i) through (v) above) for such encumbrances or
restrictions existing under or by reason of (A) this Agreement and the other
Loan Documents, (B) Applicable Law, (C) any document or instrument governing
Indebtedness incurred pursuant to Section 9.1(d) (provided, that any such
restriction contained therein relates only to the asset or assets acquired in
connection therewith) or Section 9.1(n), (D) any Permitted Lien or any document
or instrument governing any Permitted Lien (provided, that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien), (E) obligations that are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary of the Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary (including the Wolfson Acquisition), (F) customary restrictions
contained in an agreement related to the sale of Property (to the extent such
sale is permitted pursuant to Section 9.5) that limit the transfer of such
Property pending the consummation of such sale, (G) customary restrictions in
leases, subleases, licenses and sublicenses or asset sale agreements otherwise
permitted by this Agreement so long as such restrictions relate only to the
assets subject thereto and (H) customary provisions restricting assignment of
any agreement entered into in the ordinary course of business.
 
SECTION 9.11   Nature of Business.  Engage in any business other than the
business conducted by the Borrower and its Subsidiaries as of the Closing Date
and business activities reasonably related or ancillary thereto or that are
reasonable extensions thereof.
 
SECTION 9.12   Reserved.
 
SECTION 9.13   Sale Leasebacks.  Directly or indirectly become or remain liable
as lessee or as guarantor or other surety with respect to any lease, whether an
operating lease or a Capital Lease, of any Property (whether real, personal or
mixed), whether now owned or hereafter acquired, (a) which any Credit Party or
any Subsidiary thereof has sold or transferred or is to sell or transfer to a
Person which is not another Credit Party or Subsidiary of a Credit Party or (b)
which any Credit Party or any Subsidiary of a Credit Party intends to use for
substantially the same purpose as any other Property that has been sold or is to
be sold or transferred by such Credit Party or such Subsidiary to another Person
which is not another Credit Party or Subsidiary of a Credit Party in connection
with such lease; provided that the foregoing shall not apply to any Person that
becomes a Subsidiary pursuant to a Permitted Acquisition or the Wolfson
Acquisition to the extent the lease arrangements referred to in this Section
9.13 are in existence at the time such Person becomes a Subsidiary.
 
 
- 86 -

--------------------------------------------------------------------------------

 
 
SECTION 9.14   Reserved.
 
SECTION 9.15   Financial Covenants.
 
(a)            Consolidated Leverage Ratio.  At the end of any fiscal quarter,
permit the Consolidated Leverage Ratio to be greater than 2.00 to 1.00.
 
(b)            Minimum Liquidity.  At any time, permit the sum of cash and Cash
Equivalents of the Borrower and its Subsidiaries on a Consolidated basis to be
less than $100,000,000.
 
SECTION 9.16   Disposal of Subsidiary Interests.  The Borrower will not permit
any Domestic Subsidiary (other than an Excluded Subsidiary) to be a
non-Wholly-Owned Subsidiary except (a) as a result of or in connection with a
dissolution, merger, amalgamation, consolidation or disposition permitted by
Section 9.4 or 9.5 or (b) so long as such Domestic Subsidiary continues to be a
Subsidiary Guarantor to the extent required by this Agreement.
 
ARTICLE X.
 
DEFAULT AND REMEDIES
 
SECTION 10.1   Events of Default.  Each of the following shall constitute an
Event of Default:
 
(a)            Default in Payment of Principal of Loans and Reimbursement
Obligations.  The Borrower shall default in any payment of principal of any Loan
or Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).
 
(b)            Other Payment Default.  The Borrower or any other Credit Party
shall default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation, and such default shall continue for a
period of three (3) Business Days.
 
(c)            Misrepresentation.  Any representation or warranty made or deemed
made by or on behalf of any Credit Party or any Subsidiary thereof in this
Agreement, in any other Loan Document, or in any document delivered in
connection herewith or therewith that is subject to materiality or Material
Adverse Effect qualifications, shall be incorrect or misleading in any respect
when made or deemed made or any representation or warranty made or deemed made
by or on behalf of any Credit Party or any Subsidiary thereof in this Agreement,
any other Loan Document, or in any document delivered in connection herewith or
therewith that is not subject to materiality or Material Adverse Effect
qualifications, shall be incorrect or misleading in any material respect when
made or deemed made.
 
 
- 87 -

--------------------------------------------------------------------------------

 
 
(d)            Default in Performance of Certain Covenants.  Any Credit Party
shall default in the performance or observance of any covenant or agreement
contained in Sections 8.1, 8.2(a), 8.4, 8.13, 8.14, 8.15 or 8.16 or Article IX.
 
(e)            Default in Performance of Other Covenants and Conditions.  Any
Credit Party or any Subsidiary thereof shall default in the performance or
observance of any term, covenant, condition or agreement contained in this
Agreement (other than as specifically provided for in this Section) or any other
Loan Document and such default shall continue for a period of thirty (30) days
after the earlier of (i) the Administrative Agent’s delivery of written notice
thereof to the Borrower and (ii) a Responsible Officer of the Borrower having
obtained knowledge thereof.
 
(f)            Indebtedness Cross-Default.  Any Credit Party or any Subsidiary
thereof shall (i) default in the payment of any Indebtedness (other than the
Loans or any Reimbursement Obligation) the aggregate outstanding amount of which
Indebtedness is in excess of the Threshold Amount beyond the period of grace if
any, provided in the instrument or agreement under which such Indebtedness was
created, or (ii) default in the observance or performance of any other agreement
or condition relating to any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate outstanding amount (or, with respect to
any Hedge Agreement, the Hedge Termination Value) of which Indebtedness is in
excess of the Threshold Amount or contained in any instrument or agreement
evidencing, securing or relating thereto or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
and/or lapse of time, if required, any such Indebtedness to become due prior to
its stated maturity (any applicable grace period having expired), in each case
other than as a result of any change of control or termination right by the
lender under the Existing Wolfson Credit Agreement caused by the Wolfson
Acquisition.
 
(g)            Reserved.
 
(h)            Change in Control.  Any Change in Control shall occur.
 
(i)            Voluntary Bankruptcy Proceeding.  Any Credit Party or any
Subsidiary thereof shall (i) commence a voluntary case under the Debtor Relief
Laws, (ii) file a petition seeking to take advantage of any Debtor Relief Laws,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under any Debtor Relief Laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, (vii) file for administration, (viii) commence an insolvent voluntary
arrangement or insolvent scheme of arrangement, in each case with its creditors
or (ix) take any corporate action for the purpose of authorizing any of the
foregoing.
 
 
- 88 -

--------------------------------------------------------------------------------

 
 
(j)            Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against any Credit Party or any Subsidiary thereof in any
court of competent jurisdiction seeking (i) relief under any Debtor Relief Laws,
or (ii) the appointment of a trustee, receiver, custodian, liquidator,
administrator, administrative receiver, trustee in bankruptcy, compulsory
manager or the like for any Credit Party or any Subsidiary thereof or for all or
any substantial part of their respective assets, domestic or foreign, and such
case or proceeding shall continue without dismissal or stay for a period of
sixty (60) consecutive days, or an order granting the relief requested in such
case or proceeding (including, but not limited to, an order for relief under
such federal bankruptcy laws) shall be entered.
 
(k)            Failure of Agreements.  (i) Any material provision of this
Agreement or any material provision of any other Loan Document shall for any
reason cease to be valid and binding on any Credit Party or any Subsidiary
thereof party thereto or any such Person shall so state in writing, (ii) any
Credit Party or any Subsidiary repudiates, or evidences an intention in writing
to repudiate, this Agreement or any provision of any other Loan Document or
(iii) any Security Document shall for any reason cease to create a valid and
perfected Lien on or security interest in (in each case subject to Permitted
Liens) any material portion of the Collateral purported to be covered thereby,
in each case, other than in accordance with the express terms hereof or thereof
or by virtue of any action or inaction of the Administrative Agent.
 
(l)            ERISA Events.  The occurrence of any of the following events: (i)
any Credit Party or any ERISA Affiliate fails to make full payment when due of
all amounts which, under the provisions of any Pension Plan or Sections 412 or
430 of the Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto and are in excess of the Threshold Amount, (ii) a
Termination Event or (iii) any Credit Party or any ERISA Affiliate as employers
under one or more Multiemployer Plans makes a complete or partial withdrawal
from any such Multiemployer Plan and the plan sponsor of such Multiemployer
Plans notifies such withdrawing employer that such employer has incurred a
withdrawal liability requiring payments in an amount exceeding the Threshold
Amount.
 
(m)            Judgment.  A judgment or order for the payment of money which
causes the aggregate amount of all such judgments or orders (net of any amounts
paid or fully covered by independent third party insurance as to which the
relevant insurance company does not dispute coverage) to exceed the Threshold
Amount shall be entered against any Credit Party or any Subsidiary thereof by
any court and such judgment or order shall continue without having been
discharged, vacated or stayed for a period of thirty (30) consecutive days after
the entry thereof.
 
(n)            Clean Up Period.  Notwithstanding any other provision of this
Agreement, if during the Clean Up Period any event or circumstance exists which
(but for this Section 10.1(n)) would constitute an Event of Default, Default,
breach of a representation, warranty, covenant or undertaking, then such event
or circumstance will not constitute an Event of Default, Default or breach of a
representation, warranty, covenant or undertaking during the Clean Up Period if:
 
(i)           it relates exclusively to Wolfson or its Subsidiaries or to an
obligation to cause or ensure compliance in relation to Wolfson or its
Subsidiaries;
 
 
- 89 -

--------------------------------------------------------------------------------

 
 
(ii)           it is capable of remedy during the Clean Up Period and reasonable
steps are being taken by the Borrower to remedy it; and
 
(iii)           it has not been caused, procured or approved by the Borrower or
any Subsidiary (other than Wolfson or its Subsidiaries);
 
provided that this Section 10.1(n) shall not apply to any Event of Default that
would reasonably be likely to have a Material Adverse Effect.  In this paragraph
(n) the term “capable of remedy” in relation to any breach of a representation,
warranty, covenant or undertaking or any Event of Default or Default means that
the underlying facts or circumstances are capable of remedy such that if the
representation or warranty were repeated or compliance with the covenant,
undertaking or default event were tested, as the case may be, after the expiry
of the Clean Up Period, such representation, warranty, covenant or undertaking
would not be breached or default event would not exist.  If the relevant
circumstances are continuing on or after the Clean Up Period, there shall be a
breach of a representation, warranty, covenant or an Event of Default, as the
case may be, notwithstanding the above (and without prejudice to the rights and
remedies of the Lenders or the Administrative Agent).
 
SECTION 10.2                           Remedies
 
.  Upon the occurrence of an Event of Default, with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower:
 
(a)            Acceleration; Termination of Credit Facility.  Terminate the
Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrower to request borrowings or Letters of Credit thereunder; provided,
that upon the occurrence of an Event of Default specified in Section 10.1(i) or
(j), the Credit Facility shall be automatically terminated and all Obligations
shall automatically become due and payable without presentment, demand, protest
or other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.
 
(b)            Letters of Credit.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit.  Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations on a pro rata basis.  After all such Letters of Credit
shall have expired or been fully drawn upon, the Reimbursement Obligation shall
have been satisfied and all other Secured Obligations shall have been paid in
full, the balance, if any, in such Cash Collateral account shall be returned to
the Borrower.
 
 
- 90 -

--------------------------------------------------------------------------------

 
 
(c)            General Remedies.  Exercise on behalf of the Secured Parties all
of its other rights and remedies under this Agreement, the other Loan Documents
and Applicable Law, in order to satisfy all of the Secured Obligations.
 
SECTION 10.3   Rights and Remedies Cumulative; Non-Waiver; etc.
 
(a)            The enumeration of the rights and remedies of the Administrative
Agent and the Lenders set forth in this Agreement is not intended to be
exhaustive and the exercise by the Administrative Agent and the Lenders of any
right or remedy shall not preclude the exercise of any other rights or remedies,
all of which shall be cumulative, and shall be in addition to any other right or
remedy given hereunder or under the other Loan Documents or that may now or
hereafter exist at law or in equity or by suit or otherwise.  No delay or
failure to take action on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege or shall be construed to be a waiver of any Event of
Default.  No course of dealing between the Borrower, the Administrative Agent
and the Lenders or their respective agents or employees shall be effective to
change, modify or discharge any provision of this Agreement or any of the other
Loan Documents or to constitute a waiver of any Event of Default.
 
(b)            Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the authority to enforce rights and remedies hereunder
and under the other Loan Documents against the Credit Parties or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 10.2 for the benefit of
all the Secured Parties; provided that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Issuing Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as Issuing Lender) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 12.4
(subject to the terms of Section 5.6), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 10.2 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 5.6,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
 
 
 
- 91 -

--------------------------------------------------------------------------------

 
 
SECTION 10.4   Crediting of Payments and Proceeds.  In the event that the
Obligations have been accelerated pursuant to Section 10.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations shall be
applied by the Administrative Agent as follows:
 
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the Issuing Lenders in their
capacity as such, ratably between the Administrative Agent and the Issuing
Lenders in proportion to the respective amounts described in this clause First
payable to them;
 
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;
 
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
 
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and Reimbursement Obligations and payment
obligations then owing under Secured Hedge Agreements and Secured Cash
Management Agreements, ratably among the Lenders, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth payable to them;
 
Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding; and
 
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.
 
Notwithstanding the foregoing, Secured Obligations arising under Secured Hedge
Agreements and Secured Cash Management Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Hedge Bank or Cash
Management Bank, as the case may be.  Each Hedge Bank and Cash Management Bank
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XI for itself and its Affiliates as if a “Lender” party hereto.
 
SECTION 10.5   Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
 
 
- 92 -

--------------------------------------------------------------------------------

 
 
(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, the L/C Obligations and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lenders and the
Administrative Agent under Sections 5.3 and 12.3) allowed in such judicial
proceeding; and
 
(b)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
5.3 and 12.3.
 
SECTION 10.6   Credit Bidding.
 
(a)            The Administrative Agent, on behalf of itself and the Lenders,
shall have the right to credit bid and purchase for the benefit of the
Administrative Agent and the Lenders all or any portion of Collateral at any
sale thereof conducted by the Administrative Agent under the provisions of the
UCC, including pursuant to Sections 9-610 or 9-620 of the UCC, at any sale
thereof conducted under the provisions of the United States Bankruptcy Code,
including Section 363 thereof, or a sale under a plan of reorganization, or at
any other sale or foreclosure conducted by the Administrative Agent (whether by
judicial action or otherwise) in accordance with Applicable Law.
 
(b)            Each Lender hereby agrees that, except as otherwise provided in
any Loan Documents or with the written consent of the Administrative Agent and
the Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.
 
ARTICLE XI.
 
THE ADMINISTRATIVE AGENT
 
SECTION 11.1   Appointment and Authority.
 
 
- 93 -

--------------------------------------------------------------------------------

 
 
(a)            Each of the Lenders and each Issuing Lender hereby irrevocably
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.  Except as provided in
Sections 11.6 and 11.9, the provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the Issuing Lenders, and
neither the Borrower nor any Subsidiary thereof shall have rights as a third
party beneficiary of any of such provisions.  It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
 
(b)            The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacity as
a potential Hedge Bank or Cash Management Bank) and the Issuing Lenders hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties).  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
XI for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of Articles XI and XII
(including Section 12.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.  The Administrative Agent, in its
capacity as “collateral agent”, shall have the sole right to enforce any and all
Liens on the Collateral granted by any of the Credit Parties to secure the
Secured Obligations and otherwise exercise any and all remedies under the
Security Documents.
 
SECTION 11.2   Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
SECTION 11.3   Exculpatory Provisions.
 
(a)            The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder and thereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:
 
 
- 94 -

--------------------------------------------------------------------------------

 
 
(i)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
 
(ii)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
 
(iii)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
(b)            The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 12.2 and Section 10.2)
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Administrative Agent by the Borrower, a Lender
or the Issuing Lender.
 
(c)            The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith (including, without
limitation, any report provided to it by an Issuing Lender pursuant to
Section 3.9), (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or (vi) the utilization of any Issuing Lender’s L/C Commitment (it being
understood and agreed that each Issuing Lender shall monitor compliance with its
own L/C Commitment without any further action by the Administrative Agent).
 
 
- 95 -

--------------------------------------------------------------------------------

 
 
SECTION 11.4   Reliance by the Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit.  The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
SECTION 11.5   Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub agents.
 
SECTION 11.6   Resignation of Administrative Agent.
 
(a)            The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lenders and the Borrower.  Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower and subject to the consent of the Borrower
(provided no Event of Default has occurred and is continuing at the time of such
resignation), to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the Issuing Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
 
 
- 96 -

--------------------------------------------------------------------------------

 
 
(b)            If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by Applicable Law, by notice in writing to the
Borrower and such Person, remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
 
(c)            With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable), (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders and the Issuing Lender under
any of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 12.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
 
(d)            Any resignation, or removal, by Wells Fargo as Administrative
Agent pursuant to this Section shall also constitute its resignation as an
Issuing Lender.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender, (ii) the retiring Issuing Lender shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor Issuing Lender shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangement satisfactory to the retiring Issuing
Lender to effectively assume the obligations of the retiring Issuing Lender with
respect to such Letters of Credit.
 
 
- 97 -

--------------------------------------------------------------------------------

 
 
SECTION 11.7   Non-Reliance on Administrative Agent, Other Lenders and
Arranger.  Each Lender and the Issuing Lender acknowledges that it has,
independently and without reliance upon each Administrative Agent, any other
Lender, the Arranger or any of their Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and each Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender, the Arranger or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.  Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, neither the
Administrative Agent nor the Arranger shall have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower (or any of its Affiliates) which
may come into the possession of such Person or any of its Affiliates.
 
SECTION 11.8   No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Lender hereunder.
 
SECTION 11.9   Collateral and Guaranty Matters.
 
(a)            Each of the Lenders (including in its or any of its Affiliate’s
capacities as a potential Hedge Bank or Cash Management Bank) irrevocably
authorize the Administrative Agent, at its option and in its discretion:
 
(i)           to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Commitments and payment in full of
all Secured Obligations (other than (1) contingent indemnification obligations
and (2) obligations and liabilities under Secured Cash Management Agreements or
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit that have
been Cash Collateralized or as to which other arrangements satisfactory to the
Administrative Agent and the applicable Issuing Lender shall have been made),
(B) that is sold or otherwise disposed of or to be sold or otherwise disposed of
as part of or in connection with any sale or other disposition permitted under
the Loan Documents, (C) if approved, authorized or ratified in writing in
accordance with Section 12.2;
 
(ii)           to subordinate any Lien on any Collateral granted to or held by
the Administrative Agent under any Loan Document to the holder of any Permitted
Lien; and
 
 
- 98 -

--------------------------------------------------------------------------------

 
 
(iii)           to release any Subsidiary Guarantor from its obligations under
any Loan Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section 11.9.  In each case as specified in this
Section 11.9, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Credit Party such documents as such Credit Party
may reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Subsidiary Guaranty Agreement, in each case in accordance
with the terms of the Loan Documents and this Section 11.9.  In the case of any
such sale, transfer or disposal of any property constituting Collateral in a
transaction constituting an Asset Disposition permitted pursuant to Section 9.5,
the Liens created by any of the Security Documents on such property shall be
automatically released without need for further action by any person.
 
Notwithstanding the foregoing, the parties hereto acknowledge and agree (a) in
circumstances where the Administrative Agent reasonably determines that the cost
or effort of obtaining or perfecting a security interest in any asset that
constitutes Collateral is excessive in relation to the benefit afforded to the
Secured Parties thereby, the Administrative Agent may exclude such Collateral
from the creation and/or perfection requirements set forth in this Agreement and
the other Loan Documents, (b) the Administrative Agent may grant extensions of
time for the creation and/or perfection of Liens in a particular property
(including extensions of time beyond the Closing Date) where it determines that
such creation and/or perfection cannot be accomplished without undue effort
and/or expense by the time or times at which it would otherwise be required by
this Agreement or any other Loan Document and (c) except with respect to the
pledge of the Capital Stock of Cirrus Logic UK pursuant to the Cirrus Logic UK
Pledge Agreement, no Credit Party shall be required to take actions outside the
United States to create and/or perfect local law security in any Collateral.
 
(b)            The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
 
SECTION 11.10   Secured Hedge Agreements and Secured Cash Management
Agreements.  No Hedge Bank or Cash Management Bank that obtains the benefits of
Section 10.4 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents.  Notwithstanding any
other provision of this Article XI to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Hedge Agreements and
Secured Cash Management Agreements unless the Administrative Agent has received
written notice of such Secured Hedge Agreements and Secured Cash Management
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Hedge Bank or Cash Management Bank.
 
 
- 99 -

--------------------------------------------------------------------------------

 
 
ARTICLE XII.
 
MISCELLANEOUS
 
SECTION 12.1   Notices.
 
(a)            Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:
 

 
If to the Borrower:
 
 
Cirrus Logic, Inc.
 
800 West Sixth Street
 
Austin, Texas  78701
 
Attention of:  Thurman Case
 
Telephone No.:  (512) 851-4000
 
Facsimile No.:  (512) 851-4527
 
E-mail:  thurman.case@cirrus.com
 
 
With copies to:
 
 
Cirrus Logic, Inc.
 
800 West Sixth Street
 
Austin, Texas  78701
 
Attention of:  Office of the General Counsel
 
Telephone No.:  (512) 851-4000
 
Facsimile No.:  (512) 851-4527
 
E-mail:  scott.thomas@cirrus.com
 
 
If to Wells Fargo as Administrative
 
Agent:
 
 
Wells Fargo Bank, National Association
 
MAC D1109-019
 
1525 West W.T. Harris Blvd.
 
Charlotte, NC  28262
 
Attention of:  Syndication Agency Services
 
Telephone No.:  (704) 590-2703
 
Facsimile No.:  (704) 715-0092

 
 
- 100 -

--------------------------------------------------------------------------------

 
 
 

 
With copies to:
 
 
Wells Fargo Bank, National Association
 
111 Congress Avenue, Suite 2200
 
Austin, Texas  78701
 
Attention of:  Stuart Edwards
 
Telephone No.:  (512) 344-7017
 
Facsimile No.:  (512) 496-0970
 
E-mail:  stuart.edwards@wellsfargo.com
 
 
If to any Lender:
 
 
To the address set forth on the signature pages hereto or in the Assignment and
Acceptance pursuant to which it became a Lender.

 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b)            Electronic Communications.  Notices and other communications to
the Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant to Article II if such Lender or such Issuing Lender, as applicable, has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.
 
 
- 101 -

--------------------------------------------------------------------------------

 
 
(c)            Administrative Agent’s Office.  The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.
 
(d)            Change of Address, Etc.  Any party hereto may change its address
or facsimile number for notices and other communications hereunder by notice to
the other parties hereto.
 
(e)            Platform.
 
(i)           Subject to Section 12.11 and the last paragraph of Section 8.2,
each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Borrower Materials available to the Issuing Lender and
the other Lenders by posting the Borrower Materials on the Platform.
 
(ii)           The Platform is provided “as is” and “as available.”  The Agent
Parties (as defined below) do not warrant the adequacy or completeness of the
Borrower Materials or the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the Borrower Materials.  No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform.  Subject
to Section 12.11 and the last paragraph of Section 8.2, in no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Credit Party, any Lender or any other Person
or entity for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of any Credit Party’s or
the Administrative Agent’s transmission of communications through the Internet
(including, without limitation, the Platform), except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Agent Party; provided that in
no event shall any Agent Party have any liability to any Credit Party, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages, losses or expenses (as opposed to actual damages, losses or
expenses).
 
(f)            Private Side Designation.  Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
Applicable Law, including United States Federal and state securities Applicable
Laws, to make reference to Borrower Materials that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Applicable
Laws.
 
 
- 102 -

--------------------------------------------------------------------------------

 
 
SECTION 12.2   Amendments, Waivers and Consents.  Except as set forth below or
as specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:
 
(a)            increase or extend the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 10.2) or the amount of Loans of any
Lender, in any case, without the written consent of such Lender;
 
(b)            waive, extend or postpone any date fixed by this Agreement or any
other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly and adversely affected thereby;
 
(c)            reduce the principal of, or the rate of interest specified herein
on, any Loan or Reimbursement Obligation, or (subject to clause (iii) of the
second proviso to this Section) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrower
to pay interest at the rate set forth in Section 5.1(c) during the continuance
of an Event of Default or (ii) waive a default or to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
waiver or amendment would be to reduce the rate of interest on any Loan or L/C
Obligation or to reduce any fee payable hereunder;
 
(d)            change Section 5.6 or Section 10.4 in a manner that would alter
the pro rata sharing of payments or order of application required thereby
without the written consent of each Lender directly and adversely affected
thereby;
 
(e)            change any provision of this Section or reduce the percentages
specified in the definitions of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender directly affected
thereby;
 
(f)            consent to the assignment or transfer by any Credit Party of such
Credit Party’s rights and obligations under any Loan Document to which it is a
party (except as permitted pursuant to Section 9.4), in each case, without the
written consent of each Lender;
 
(g)            release all of the Subsidiary Guarantors or Subsidiary Guarantors
comprising substantially all of the credit support for the Secured Obligations,
in any case, from the Subsidiary Guaranty Agreement (other than as authorized in
Section 11.9), without the written consent of each Lender; or
 
(h)            release all or substantially all of the Collateral or release any
Security Document (other than as authorized in Section 11.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender.
 
 
- 103 -

--------------------------------------------------------------------------------

 
 
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (iii) each Fee Letter may not be
amended, or rights or privileges thereunder waived, unless in writing executed
only by the parties thereto, (iv) each Letter of Credit Application may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto; provided that a copy of such amended Letter of Credit
Application shall be promptly delivered to the Administrative Agent upon such
amendment or waiver, and (v) the Administrative Agent and the Borrower shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except any waiver,
amendment or consent hereunder that (A) requires the consent of all Lenders or
each affected Lender which affects a Defaulting Lender differently than all
Lenders or other affected Lenders, as the case may be, (B) increases or extends
the Commitment of a Defaulting Lender, (C) reduces the principal amount owed to
a Defaulting Lender (other than by payment thereof), (D) extends the final
maturity date of a Defaulting Lender’s Loans or (E) amends or otherwise modifies
this sentence, in each case, shall require the written consent of such
Defaulting Lender.
 
SECTION 12.3   Expenses; Indemnity.
 
(a)            Costs and Expenses.  The Borrower and any other Credit Party,
jointly and severally, shall pay (i) all reasonable out of pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of one primary outside counsel for
the Administrative Agent) in connection with the syndication of the Credit
Facility prior to the Closing Date, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out of pocket expenses incurred by the Administrative Agent, any Lender or any
Issuing Lender (including the reasonable fees, charges and disbursements of one
primary counsel for the Administrative Agent, any Lender or any Issuing Lender,
unless a conflict of interest exists among such Persons in which case each such
Person shall have separate counsel, the reasonable fees of which shall be
reimbursed by the Borrower) in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
 
 
- 104 -

--------------------------------------------------------------------------------

 
 
(b)            Indemnification by the Borrower.  The Borrower shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender, each Issuing
Lender, the Arranger and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, and shall pay or reimburse any such Indemnitee for,
any and all losses, claims (including, without limitation, any Environmental
Claims), damages, liabilities and related reasonable out of pocket expenses
(including the reasonable fees, charges and disbursements of one primary outside
counsel, one local outside counsel in each applicable jurisdiction and one
regulatory outside counsel for all Indemnitees, unless a conflict of interest
exists among such Persons in which case each such Person shall have separate
counsel, the reasonable fees of which shall be reimbursed by the Borrower)
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including the Borrower or any other Credit Party), other than such Indemnitee
and its Related Parties, arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby (including,
without limitation, the Transactions), (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by any
Issuing Lender to honor a demand for payment under a Letter of Credit if the
document presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by any
Credit Party or any Subsidiary thereof, or any Environmental Claim related in
any way to any Credit Party or any Subsidiary or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto, and the prosecution and defense
thereof, arising out of or in any way connected with the Loans, this Agreement,
any other Loan Document, or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby, including without
limitation, reasonable consultant’s fees, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee, (y) result from a
claim brought by any Credit Party or any Subsidiary thereof against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Credit Party or such Subsidiary has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) arise out of a dispute
that is brought by an Indemnitee against another Indemnitee (other than against
the Arranger, the Administrative Agent or the Issuing Lender, in each case, in
its capacity as such, in which case such indemnity shall apply with respect to
each such Person, to the extent otherwise available) not involving any act or
omission by the Borrower, its Subsidiaries or its Affiliates.  This Section
12.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
 
 
- 105 -

--------------------------------------------------------------------------------

 
 
(c)            Reimbursement by Lenders.  To the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under clause (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Lender, the Arranger or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Issuing Lender, the Arranger or such Related Party, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the aggregate Credit Exposures at such time, or if the Credit
Exposures have been reduced to zero, then based on such Lender’s share of the
Credit Exposures immediately prior to such reduction) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), such Issuing
Lender or the Arranger in its capacity as such, or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such
sub-agent), such Issuing Lender or the Arranger in connection with such
capacity.  The obligations of the Lenders under this clause (c) are subject to
the provisions of Section 5.7.
 
(d)            Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by Applicable Law, no party to this Agreement shall assert, and each
hereby waives, any claim against any other party to this Agreement, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
the foregoing limitation shall not be deemed to impair or affect the
indemnification obligations of the Borrower under the Loan Documents.  Provided
that such distribution of information or other materials is made in compliance
with the applicable provisions of this Agreement, no Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
 
(e)            Payments.  All amounts due under this Section shall be payable
promptly after demand therefor.
 
(f)            Survival.  Each party’s obligations under this Section shall
survive the termination of the Loan Documents and payment of the obligations
hereunder.
 
SECTION 12.4   Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Lender or any such Affiliate to or for
the credit or the account of the Borrower or any other Credit Party against any
and all of the obligations of the Borrower or such Credit Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
Issuing Lender or any of their respective Affiliates, irrespective of whether or
not such Lender, such Issuing Lender or any such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, such Issuing Lender or such
Affiliate different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 10.4 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lenders and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender, each Issuing Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Lender or
their respective Affiliates may have.  Each Lender and each Issuing Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.
 
 
- 106 -

--------------------------------------------------------------------------------

 
 
SECTION 12.5   Governing Law; Jurisdiction, Etc.
 
(a)            Governing Law.  This Agreement and the other Loan Documents and
any claim, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.
 
(b)            Submission to Jurisdiction.  The Borrower and each other Credit
Party irrevocably and unconditionally agrees that it will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against the Administrative
Agent, any Lender, any Issuing Lender or any Related Party of the foregoing in
any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York in the Borough of Manhattan,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by Applicable Law, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
in any other Loan Document shall affect any right that the Administrative Agent,
any Lender or any Issuing Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or any other Credit Party or its properties in the courts of any
jurisdiction.
 
 
- 107 -

--------------------------------------------------------------------------------

 
 
(c)            Waiver of Venue.  The Borrower and each other Credit Party
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
(d)            Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 12.1.  Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by Applicable Law.
 
SECTION 12.6   Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 12.7   Reversal of Payments.  To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.
 
SECTION 12.8   Injunctive Relief.  The Borrower recognizes that, in the event
the Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders.  Therefore, the Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.
 
SECTION 12.9   Accounting Matters.  If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
 
 
- 108 -

--------------------------------------------------------------------------------

 
 
SECTION 12.10   Successors and Assigns; Participations.
 
(a)            Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
(b)            Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i)           Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender, no minimum amount
need be assigned; and
 
(B)           in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that the Borrower shall be deemed to have given its consent
five (5) Business Days after the date written notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by the Borrower prior to such fifth (5th) Business Day;
 
 
- 109 -

--------------------------------------------------------------------------------

 
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;
 
(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:
 
(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender or an Affiliate of a Lender; provided, that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof;
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender or an Affiliate of a Lender; and
 
(C)           the consent of the Issuing Lenders shall be required for each
assignment.
 
(iv)           Assignment and Assumption.  The Lender and the assignee party to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 for each assignment; provided that (A) only one such fee will be payable
in connection with simultaneous assignments to two or more Affiliates by a
Lender and (B) the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
 
(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Subsidiaries or Affiliates or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
 
(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural Person.
 
 
- 110 -

--------------------------------------------------------------------------------

 
 
(vii)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lenders and each other Lender hereunder
(and interest accrued thereon), and (B) acquire (and fund as appropriate) its
full pro rata share of all Loans and participations in Letters of Credit in
accordance with its Commitment Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.
 
(c)            Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices in Charlotte, North Carolina, a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amounts of (and stated
interest on) the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower and
any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.
 
 
- 111 -

--------------------------------------------------------------------------------

 
 
(d)            Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 12.3(c) with respect
to any payments made by such Lender to its Participant(s).
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
12.2(b), (c), (d) or (e) that directly and adversely affects such
Participant.  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 5.9, 5.10 and 5.11 (subject to the requirements and
limitations therein, including the requirements of Section 5.11(f) (it being
understood that the documentation required under Section 5.11(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.12 as if it were an assignee under paragraph (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 5.10 or 5.11, with respect to such participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.12(b) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12.4 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 5.6 as though it were a Lender.
 
(e)            Participant Register.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
 
 
- 112 -

--------------------------------------------------------------------------------

 
 
(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
SECTION 12.11   Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the Issuing Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, except
that Information that is not marked “PUBLIC” shall not be furnished to any
Public Lender, (e) in connection with the exercise of any remedies under this
Agreement, under any other Loan Document or under any Secured Hedge Agreement or
Secured Cash Management Agreement, or any action or proceeding relating to this
Agreement, any other Loan Document or any Secured Hedge Agreement or Secured
Cash Management Agreement, or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the Credit Facility
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Credit Facility;
(h) with the consent of the Borrower, (i) with the consent of the Borrower, not
to be unreasonably withheld, to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
customarily found in such publications, (j) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, any Issuing
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower or (k) to governmental regulatory authorities in
connection with any regulatory examination of the Administrative Agent or any
Lender or in accordance with the Administrative Agent’s or any Lender’s
regulatory compliance policy if the Administrative Agent or such Lender deems
necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or
affiliates.  For purposes of this Section 12.11, “Information” means all
information received from any Credit Party or any Subsidiary thereof (or any
Person acting on their behalf) relating to any Credit Party or any Subsidiary
thereof or any of their respective businesses, other than any such information
that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by or on behalf of any Credit Party or any Subsidiary
thereof; provided that, in the case of information received from any Credit
Party or any Subsidiary thereof (or any Person acting on their behalf) after the
Closing Date, all such information shall be confidential and constitute
“Information” under this Section 12.11 unless otherwise marked by the Borrower
or its Subsidiaries as “PUBLIC”.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
 
- 113 -

--------------------------------------------------------------------------------

 
 
SECTION 12.12   Performance of Duties.  Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.
 
SECTION 12.13   All Powers Coupled with Interest.  All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.
 
SECTION 12.14   Survival.
 
(a)            All representations and warranties made under this Agreement and
the other Loan Documents shall survive the Closing Date and shall not be waived
by the execution and delivery of this Agreement, any investigation made by or on
behalf of the Lenders or any borrowing hereunder.
 
(b)            Notwithstanding any termination of this Agreement, the
indemnities to which the Administrative Agent and the Lenders are entitled under
the provisions of this Article XII and any other provision of this Agreement and
the other Loan Documents shall continue in full force and effect and shall
protect the Administrative Agent and the Lenders against events arising after
such termination as well as before.
 
SECTION 12.15   Titles and Captions.  Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.
 
SECTION 12.16   Severability of Provisions.  Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
SECTION 12.17   Counterparts; Integration; Effectiveness; Electronic Execution.
 
 
- 114 -

--------------------------------------------------------------------------------

 
 
(a)            Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, the Issuing Lenders and/or the Arrangers constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 6.1, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement
 
(b)            Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
SECTION 12.18   Term of Agreement.  This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising
hereunder or under any other Loan Document shall have been paid and satisfied in
full, all Letters of Credit have been terminated or expired (or been Cash
Collateralized or otherwise satisfied in a manner acceptable to the Issuing
Lender) and the Commitments have been terminated.  No termination of this
Agreement shall affect the rights and obligations of the parties hereto arising
prior to such termination or in respect of any provision of this Agreement which
survives such termination.
 
SECTION 12.19   USA PATRIOT Act.  The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act, each of them is required to obtain, verify and record information that
identifies the Borrower and the Subsidiary Guarantors, which information
includes the name and address of the Borrower and each Subsidiary Guarantor and
other information that will allow such Lender to identify the Borrower or such
Subsidiary Guarantor in accordance with the PATRIOT Act.
 
SECTION 12.20   Independent Effect of Covenants.  The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VIII or IX
hereof shall be given independent effect.  Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VIII or IX, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VIII or IX.
 
 
- 115 -

--------------------------------------------------------------------------------

 
 
SECTION 12.21   Inconsistencies with Other Documents.  In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.
 
SECTION 12.22   No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (a) (i) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders, on the other hand, (ii) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate and (iii) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (b) (i) each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (ii) no Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby, except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender has any obligation to disclose any of
such interests to the Borrower or its Affiliates.
 
[Signature pages to follow]
 
 
- 116 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first written
above.
 

  CIRRUS LOGIC, INC.,     as Borrower                  
 
By:
/s/ Thurman K. Case      Name:  Thurman K. Case      Title: Treasurer and Chief
Financial Officer  

 
[Signature Page to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,     as Administrative Agent, Issuing
Lender and Lender                  
 
By:
/s/ Stuart Edwards      
Stuart Edwards
      Senior Relationship Manager  

 
[Signature Page to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
 
[LENDER PAGES POSTED SEPARATELY]
 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT J-1
to
Credit Agreement
dated as of August 29, 2014
by and among
Cirrus Logic, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
 
Exhibit J-1 - 1

--------------------------------------------------------------------------------

 
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of August 29, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cirrus Logic, Inc., Wells Fargo Bank, National Association,
as Administrative Agent, and each lender from time to time party thereto.
 
Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 

 
[NAME OF LENDER]
               
By:
   
Name:
    Title:                
Date: ________ __, 20[  ]
 

 
 
 
Exhibit J-1 - 2

--------------------------------------------------------------------------------

 
 
EXHIBIT J-2
to
Credit Agreement
dated as of August 29, 2014
by and among
Cirrus Logic, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
 
Exhibit J-2 - 1

--------------------------------------------------------------------------------

 
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of August 29, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cirrus Logic, Inc., Wells Fargo Bank, National Association,
as Administrative Agent, and each lender from time to time party thereto.
 
Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 

 
[NAME OF LENDER]
               
By:
   
Name:
    Title:                
Date: ________ __, 20[  ]
 

 
 
Exhibit J-2 - 2

--------------------------------------------------------------------------------

 
 
EXHIBIT J-3
to
Credit Agreement
dated as of August 29, 2014
by and among
Cirrus Logic, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
 
Exhibit J-3 - 1

--------------------------------------------------------------------------------

 
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of August 29, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cirrus Logic, Inc., Wells Fargo Bank, National Association,
as Administrative Agent, and each lender from time to time party thereto.
 
Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 

 
[NAME OF LENDER]
               
By:
   
Name:
    Title:                
Date: ________ __, 20[  ]
 

 
 
 
Exhibit J-3 - 2

--------------------------------------------------------------------------------

 
 
EXHIBIT J-4
to
Credit Agreement
dated as of August 29, 2014
by and among
Cirrus Logic, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
 
Exhibit J-4 - 1

--------------------------------------------------------------------------------

 
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Credit Agreement dated as of August 29, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cirrus Logic, Inc., Wells Fargo Bank, National Association,
as Administrative Agent, and each lender from time to time party thereto.
 
Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 

 
[NAME OF LENDER]
               
By:
   
Name:
    Title:                
Date: ________ __, 20[  ]
 

 
 
Exhibit J-4 - 2